UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05635) Exact name of registrant as specified in charter:	Putnam Diversified Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	October 1, 2011 — September 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Diversified Income Trust Annual report 9 | 30 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information About the Trustees Officers Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The prices of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Message from the Trustees Dear Fellow Shareholder: Coordinated action by central banks on both sides of the Atlantic helped lift both equity and fixed-income markets this year. Global markets continue to show signs of vulnerability, however, with investors growing more concerned about economic slowdowns in the United States, Europe, and emerging markets, particularly China. The outcome of the U.S. presidential election and the impending “fiscal cliff” are additional sources of potential volatility. Putnam’s veteran investment team relies on fundamental research and experienced judgment to seek opportunities and manage risk in this environment. In the same way, it is prudent for long-term investors to rely on the expertise of a trusted financial advisor, who can help you work toward your financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trust’s Investment Committee, Margaret A. Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Div ersified Income Trust Interview with your fund’s portfolio manager Bill, what was the bond-market environment like during the 12months ended September30, 2012? The early months of the period were difficult ones for credit-sensitive fixed-income securities, as concerns about Europe’s sovereign debt crisis and a weakening U.S. economic outlook caused investors to move away from risk. In December, however, riskier assets began to reverse course, as investors grew more optimistic about U.S. growth prospects and less pessimistic about the European situation. Investor confidence was buoyed by the European Central Bank’s Long-Term Refinancing Operation, which provided much-needed stability to global credit markets by injecting liquidity into the European banking system, thereby reducing banks’ short-term funding risk. In the United States, the Federal Reserve remained firm in its resolve to hold its benchmark federal funds rate near zero, announcing that it would do so into 2015, with the dual objectives of promoting growth and maintaining liquidity in the financial system. The Fed’s accommodative stance was further evidenced when it extended “Operation Twist,” under which it helped to keep long-term Treasury yields low by selling short-term bonds and buying longer-term ones. Within this environment, bonds in sectors entailing greater credit or market risk that This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/12. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on pages 16–17. Diversified Income Trust 5 trade at a yield premium to U.S. Treasuries —so called “spread sectors” — rallied broadly from December through March. However, the rally stalled during the April–June period, as global economic data came in below expectations and rising eurozone risk once again dampened investor sentiment. The final three months of the period were characterized by light trading volumes, interest rates moving higher globally, and yield curves steepening. The 10-year Treasury yield hit an intra-month high of 1.83% in August, a level not reached since the beginning of May, before ending the period lower at 1.65%. Against this backdrop, fixed-income spread sectors continued to outperform other parts of the market, led by higher-yielding categories, such as non-agency residential mortgage-backed securities [RMBS], high-yield bonds, and emerging-market debt. In a much-anticipated development, the Fed launched “QE3” in mid-September, announcing that it would buy $40 billion of government-agency mortgage-backed securities [agency MBS] every month until the job market improves. The central bank also affirmed that it would continue Operation Twist through December. The fund outpaced its benchmark by a considerable margin. What factors drove this solid relative performance? Our sizable allocations to high-yield bonds and emerging-market debt, both of which were among the best-performing asset classes during the period, drove the fund’s performance versus the index. Investments Credit qualities are shown as a percentage of net assets as of 9/30/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. 6 Diversified Income Trust in non-agency RMBS also meaningfully contributed. Returns for high-yield and emerging-market bonds were bolstered by investor willingness to assume more risk in exchange for higher yields. Non-agency RMBS benefited from nascent signs of strength in the housing market, along with the anticipation of heightened demand for the securities. While not the direct target of Fed purchases, non-agency RMBS may become an attractive alternative for investors should the central bank’s bond buying absorb most of the supply in the agency MBS market. Within our emerging-market debt allocation, positions in Argentina, Russia, Venezuela, and Ukraine performed particularly well. Holdings of investment-grade corporate bonds and commercial mortgage-backed securities also aided the fund’s relative return. What strategies detracted from the fund’s results? The biggest detractor from the fund’s performance was our conservative term-structure positioning [meaning the fund’s duration — or interest-rate sensitivity — and yield-curve strategy]. Given the low level of Treasury yields and expectations for modestly improving U.S. economic growth, we took a cautious approach toward interest-rate risk by maintaining minimal duration exposure within the portfolio. However, this positioning, This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 9/30/12. Short-term holdings, derivatives securities, and TBA commitments are excluded. Holdings will vary over time. Diversified Income Trust 7 which can be beneficial when rates are rising, dampened performance because interest rates, while volatile during the period, ended the period lower across the yield curve. Our active currency strategy, which is implemented with long and short positions using forward currency contracts, also proved detrimental. Currency markets were volatile during the period, and our exposure to commodity-linked currencies, such as the Australian and Canadian dollars, as well as tactical trading in the British pound sterling, detracted from performance. Slowing global growth, particularly in China, led to falling commodity prices during much of the period, which weighed on the currencies of major commodity-exporting countries. Conversely, short positions in the euro and the Czech koruna aided performance and partially offset the overall negative outcome of our currency strategy. How did you use derivatives during the period? We used bond futures and interest-rate swaps — which allow two parties to exchange one stream of future interest payments for another, based on a specified principal amount — to take tactical positions at various points along the yield curve. In addition, we employed interest-rate swaps and “swaptions” — which give us the option to enter into a swap contract — to hedge the interest-rate risk associated with our collateralized mortgage obligation [CMO] holdings. This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 Diversified Income Trust Lastly, we used forward currency contracts to hedge the foreign exchange risk associated with non-U.S. bonds, and to efficiently gain exposure to foreign currencies as part of our active strategy involving global currency pairings. What is your outlook for the coming months, and how are you positioning the fund? The latest data point to a U.S. economy that is continuing on a sluggish growth path. We believe third-quarter gross domestic product may come in slightly above 1.5% on an annualized basis, which would be weaker than we expected at the beginning of 2012. With Europe in recession, Japan slowing sharply, and China growing at a rate that is slow by its own standards, the areas of the U.S. economy that are heavily dependent on global trade have weakened. On the other hand, U.S. consumer demand remains reasonably solid, as illustrated by stronger automobile sales. All told, we believe U.S. growth may strengthen in 2013 if the so-called “fiscal cliff” of currently legislated spending cuts and expiring tax reductions looming at year-end can be avoided. As has been the case for some time, we continue to believe non-government sectors remain the most attractive areas of the bond market. While the “spreads” — or yield advantage — in many sectors of the market have tightened in recent months, they still appear attractive relative to their pre-2008 historical averages. In our view, investors seem to be slowly returning to employing long-term strategies rather than timing the next risk trade, and we believe that makes for a more supportive investment environment overall, particularly for active managers like Putnam. In terms of positioning, we continue to prefer credit risk via allocations to corporate bonds A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional fixed-income risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For some types of derivatives, Putnam also seeks to mitigate the level of ongoing counterparty credit risk by entering into collateral agreements with counterparties that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Diversified Income Trust 9 and non-agency RMBS, and prepayment risk through certain types of CMOs, over interest-rate risk. While the potential for short-term price volatility still remains high, we believe our actively managed, risk-conscious approach remains a prudent strategy for investing in today’s bond markets. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin, Kevin F. Murphy, Michael V. Salm, and Paul D. Scanlon, CFA. IN THE NEWS Global economic growth is losing steam, according to the International Monetary Fund (IMF), with the majority of the world’s advanced economies expected to contract in 2012, or expand at anemic rates of less than 2%. Several issues are challenging economic growth, including Europe’s sovereign debt troubles, the impending “fiscal cliff” in the United States, and high unemployment in various economies. Unless leaders take meaningful steps to address these issues, the current global economic expansion may slow to the weakest level since 2009’s Great Recession. These issues are weighing increasingly on the global economy. In July, the IMF predicted that global growth would be 3.5% in 2012, rising to 3.9% in 2013, but now, in its recently released World Economic Outlook , the IMF has revised its growth forecasts downwards, to growth of just 3.3% this year, and 3.6% in 2013. 10 Diversified Income Trust Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (10/3/88) (3/1/93) (2/1/99) (12/1/94) (12/1/03) (7/1/96) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 6.66% 6.48% 5.85% 5.85% 5.84% 5.84% 6.36% 6.21% 6.37% 6.82% 10 years 85.58 78.16 72.43 72.43 71.50 71.50 80.93 74.99 80.32 89.60 Annual average 6.38 5.95 5.60 5.60 5.54 5.54 6.11 5.76 6.07 6.61 5 years 19.94 15.18 15.77 14.24 15.25 15.25 18.46 14.60 17.92 20.94 Annual average 3.70 2.87 2.97 2.70 2.88 2.88 3.45 2.76 3.35 3.88 3 years 27.09 21.99 24.43 21.54 24.30 24.30 26.24 22.16 26.30 28.23 Annual average 8.32 6.85 7.56 6.72 7.52 7.52 8.08 6.90 8.09 8.64 1 year 9.58 5.14 8.82 3.82 8.73 7.73 9.29 5.79 9.38 9.98 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. Diversified Income Trust 11 Comparative index returns For periods ended 9/30/12 Barclays U.S. Aggregate Lipper Multi-Sector Income Bond Index Funds category average* Annual average (life of fund) 7.24% 7.61% 10 years 68.00 111.64 Annual average 5.32 7.71 5 years 37.20 37.70 Annual average 6.53 6.52 3 years 19.73 28.32 Annual average 6.19 8.61 1 year 5.16 11.76 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/12, there were 220, 156, 129, 75, and 5 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $17,243 and $17,150, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $17,499. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $18,032 and $18,960, respectively. 12 Diversified Income Trust Fund price and distribution information For the 12-month period ended 9/30/12 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.147523 $0.128584 $0.128584 $0.141210 $0.140878 $0.155165 Capital gains — Return of capital 1 0.296477 0.258416 0.258416 0.283790 0.283122 0.311835 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 9/30/11 $7.35 $7.66 $7.29 $7.25 $7.25 $7.49 $7.28 $7.30 9/30/12 7.59 7.91 7.53 7.48 7.48 7.73 7.52 7.54 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current yield (end of period) charge charge value value charge charge value value Current dividend rate 2 5.85% 5.61% 5.10% 5.13% 5.61% 5.43% 5.59% 6.21% Current 30-day SEC yield 3 N/A 4.88 4.33 4.33 N/A 4.68 4.84 5.34 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 See page 107 for details. 2 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Diversified Income Trust 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 9/30/11 0.98% 1.73% 1.73% 1.23% 1.23% 0.73% Annualized expense ratio for the six-month period ended 9/30/12* 0.99% 1.74% 1.74% 1.24% 1.24% 0.74% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from April 1, 2012, to September 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.01 $8.80 $8.79 $6.27 $6.28 $3.75 Ending value (after expenses) $1,024.50 $1,021.90 $1,020.70 $1,023.30 $1,024.60 $1,026.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Diversified Income Trust Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2012, use the following calculation method. To find the value of your investment on April 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.00 $8.77 $8.77 $6.26 $6.26 $3.74 Ending value (after expenses) $1,020.05 $1,016.30 $1,016.30 $1,018.80 $1,018.80 $1,021.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Diversified Income Trust 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through”, is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged 16 Diversified Income Trust index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2012, Putnam employees had approximately $342,000,000 and the Trustees had approximately $81,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Diversified Income Trust 17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2012. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. 18 Diversified Income Trust These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, Diversified Income Trust 19 was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a 20 Diversified Income Trust regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Multi-Sector Income Funds) for the one-year, three-year and five-year periods ended December 31, 2011 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 4th Three-year period 1st Five-year period 4th Over the one-year, three-year and five-year periods ended December 31, 2011, there were 192, 148 and 103 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees, while noting that your fund’s investment performance over the three-year period ended December 31, 2011 had been favorable, expressed concern about your fund’s fourth quartile performance over the one- and five-year periods ended December 31, 2011, and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s view that the fund’s underperformance over the one-year period was due in significant part to the fund’s relative emphasis on shorter duration investments, which reduced the fund’s sensitivity to interest rate changes but detracted from performance. In addition, performance was hurt by the fund’s exposure to high yield, non-Agency residential mortgage-backed securities, and its exposure to emerging markets coupled with currency exposure to the Australian dollar. They also considered Putnam Management’s observation that the fund’s underperformance over the five-year period was due in significant part to the fund’s particularly weak performance in 2007, 2008 and 2011. They noted Putnam Management’s view that performance in 2007 suffered largely as a result of the fund being underweight to non-dollar, emerging markets and high-yield investments relative to its peers, and that performance in 2008 was hurt by the fund’s investments in commercial and residential mortgage-backed securities, Diversified Income Trust 21 which significantly underperformed during the economic downturn in 2008. The Trustees considered that, although the fund had not performed well over the one-and five-year periods ended December 31, 2011, the fund ranked in the first quartile for the three-year period, and that Putnam Management remained confident in the fund’s portfolio managers and their investment process. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. In particular, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to performance issues, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 22 Diversified Income Trust Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Diversified Income Trust 23 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Diversified Income Trust: We have audited the accompanying statement of assets and liabilities of Putnam Diversified Income Trust (the fund), including the fund’s portfolio, as of September 30, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2012, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Diversified Income Trust as of September 30, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts November 14, 2012 24 Diversified Income Trust The fund’s portfolio 9/30/12 MORTGAGE-BACKED SECURITIES (45.2%)* Principal amount Value American Home Mortgage Assets Ser. 07-5, Class XP, IO, PO, 2.781s, 2047 $75,204,270 $9,024,512 American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 12,910,191 1,807,427 Banc of America Commercial Mortgage, Inc. Ser. 06-4, Class AJ, 5.695s, 2046 14,900,000 13,426,167 Ser. 06-1, Class B, 5.49s, 2045 4,164,000 3,702,366 FRB Ser. 05-6, Class B, 5.364s, 2047 7,000,000 7,066,437 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 1,170,000 924,300 Ser. 01-1, Class K, 6 1/8s, 2036 2,485,513 342,104 Ser. 07-5, Class XW, IO, 0.555s, 2051 210,581,692 2,744,301 Banc of America Funding Corp. FRB Ser. 06-A, Class 3A1, 2.942s, 2036 19,387,095 12,989,354 FRB Ser. 06-G, Class 2A5, 0.499s, 2036 5,295,369 4,156,865 Barclays Capital, LLC Trust 144A FRB Ser. 11-RR4, Class 6A4, 15.143s, 2037 10,653,815 7,937,092 FRB Ser. 09-RR6, Class 1A2, 2.47s, 2035 7,751,421 5,154,695 Ser. 09-RR7, Class 1A7, IO, 1.769s, 2046 174,820,520 7,429,872 Ser. 09-RR7, Class 2A7, IO, 1.589s, 2047 402,513,155 16,744,547 Ser. 09-RR7, Class 2A1, IO, 0.75s, 2047 439,726,360 11,213,022 Ser. 09-RR7, Class 1A1, IO, 0.75s, 2046 451,132,145 11,503,870 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 05-10, Class A3, 2.648s, 2035 33,716,364 31,187,636 FRB Ser. 06-1, Class A1, 2.37s, 2036 3,692,015 3,387,424 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 6.163s, 2042 3,504,000 3,472,744 FRB Ser. 07-PW17, Class AJ, 6.089s, 2050 13,068,000 10,454,400 FRB Ser. 06-PW12, Class AJ, 5.933s, 2038 5,354,000 4,838,881 Ser. 06-PW13, Class AJ, 5.611s, 2041 10,000,000 9,184,090 Ser. 05-PWR7, Class D, 5.304s, 2041 4,190,000 3,670,218 Ser. 05-PWR7, Class C, 5.235s, 2041 4,945,000 4,490,555 Ser. 05-PWR7, Class B, 5.214s, 2041 7,239,000 6,732,270 Ser. 05-PWR9, Class AJ, 4.985s, 2042 4,207,000 4,257,484 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 76,549,020 2,005,584 Ser. 07-AR5, Class 1X2, IO, 0.5s, 2047 49,700,795 1,058,627 Ser. 06-AR5, Class 1X, IO, 0.5s, 2046 100,978,515 1,918,592 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 53,927,819 760,382 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class B, 5.029s, 2043 16,007,000 13,958,104 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR3, Class 1A2A, 5.584s, 2036 9,162,658 8,338,019 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 11-12, Class 2A2, 0.587s, 2035 8,520,000 5,559,300 FRB Ser. 12-1, Class 1A2, 0.587s, 2035 8,187,000 5,178,278 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.074s, 2044 133,430,346 511,972 Diversified Income Trust 25 MORTGAGE-BACKED SECURITIES (45.2%)* cont. Principal amount Value Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.88s, 2014 (United Kingdom) GBP 2,491,896 $3,380,086 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 701,422 1,008,064 Countrywide Alternative Loan Trust Ser. 06-0A19, Class XP, IO, 2.588s, 2047 $119,368,217 9,251,037 Ser. 07-HY9, Class X, IO, 0.65s, 2047 54,793,854 2,224,630 Countrywide Home Loans Ser. 07-17, Class 1A2, 6s, 2037 16,303,258 15,669,306 Ser. 07-1, Class A8, 6s, 2037 16,325,020 15,325,325 Ser. 06-21, Class A1, 6s, 2037 7,810,435 6,873,183 Ser. 06-10, Class 1A16, 6s, 2036 13,159,223 11,448,524 Ser. 06-6, Class 06-6, 6s, 2036 4,531,836 4,043,531 Ser. 06-1, Class A2, 6s, 2036 9,707,154 8,566,564 FRB Ser. 05-HY10, Class 3A1B, 2.747s, 2036 19,709,202 13,796,441 Credit Suisse Mortgage Capital Certificates FRB Ser. 06-C1, Class AJ, 5.588s, 2039 5,041,000 5,160,472 CS First Boston Mortgage Securities Corp. Ser. 05-C3, Class AJ, 4.771s, 2037 21,870,000 21,406,115 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class H, 6.326s, 2035 9,440,000 9,381,123 Ser. 02-CP5, Class M, 5 1/4s, 2035 2,525,802 126,290 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 2,235,111 2,212,760 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.717s, 2032 1,240,829 2,020,042 IFB Ser. 3408, Class EK, 24.905s, 2037 772,745 1,246,686 IFB Ser. 2979, Class AS, 23.464s, 2034 425,994 571,278 IFB Ser. 3727, Class PS, IO, 6.479s, 2038 27,021,978 2,419,268 IFB Ser. 3895, Class SM, IO, 6.429s, 2040 16,688,905 2,235,790 IFB Ser. 4048, Class GS, IO, 6.429s, 2040 21,926,549 4,250,681 IFB Ser. 3860, Class SP, IO, 6.379s, 2040 40,846,640 6,892,462 IFB Ser. 3861, Class PS, IO, 6.379s, 2037 17,025,050 2,533,838 IFB Ser. 4032, Class SA, IO, 6.279s, 2042 23,962,872 3,232,433 IFB Ser. 3780, Class PS, IO, 6.229s, 2035 21,159,186 1,781,173 IFB Ser. 4105, Class LS, IO, 5.9s, 2041 19,629,888 4,118,351 IFB Ser. 3768, Class PS, IO, 5.779s, 2036 25,357,144 1,390,408 IFB Ser. 3753, Class S, IO, 5.729s, 2040 9,369,377 1,241,442 Ser. 3687, Class CI, IO, 5s, 2038 26,368,343 3,014,429 Ser. 3632, Class CI, IO, 5s, 2038 8,543,618 466,567 Ser. 3626, Class DI, IO, 5s, 2037 5,076,284 166,908 Ser. 4000, Class PI, IO, 4 1/2s, 2042 54,201,391 6,845,636 Ser. 4019, Class GI, IO, 4 1/2s, 2041 50,741,494 6,286,871 Ser. 4024, Class PI, IO, 4 1/2s, 2041 73,979,520 9,432,389 Ser. 3747, Class HI, IO, 4 1/2s, 2037 9,468,848 754,050 Ser. 4090, Class BI, IO, 4s, 2042 3,347,027 408,973 Ser. 4098, Class PI, IO, 4s, 2042 28,223,757 4,563,217 Ser. 3738, Class MI, IO, 4s, 2034 82,071,683 3,077,688 Ser. 3748, Class NI, IO, 4s, 2034 30,736,665 1,049,964 Ser. 3736, Class QI, IO, 4s, 2034 68,151,388 1,860,533 Ser. 3740, Class KI, IO, 4s, 2033 32,857,487 512,577 Ser. T-56, Class A, IO, 0.524s, 2043 303,249 5,295 26 Diversified Income Trust MORTGAGE-BACKED SECURITIES (45.2%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. Ser. T-56, Class 3, IO, 0.482s, 2043 $10,376,802 $136,196 Ser. T-57, Class 1AX, IO, 0.418s, 2043 20,380,304 248,881 Ser. T-56, Class 1, IO, 0.299s, 2043 361,295 2,710 Ser. T-56, Class 2, IO, 0.131s, 2043 331,450 1,036 Ser. 4077, Class TO, PO, zero %, 2041 43,929,799 37,549,435 Ser. 3314, PO, zero %, 2036 318,398 304,433 Ser. 3124, Class DO, PO, zero %, 2036 11,332 11,190 Ser. 1208, Class F, PO, zero %, 2022 127,059 118,629 FRB Ser. 3326, Class WF, zero %, 2035 309,243 278,318 FRB Ser. 3030, Class EF, zero %, 2035 19,013 18,964 FRB Ser. 3007, Class LU, zero %, 2035 9,478 9,185 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.773s, 2036 1,757,254 2,980,672 IFB Ser. 05-45, Class DA, 23.626s, 2035 3,560,107 5,957,028 IFB Ser. 05-83, Class QP, 16.831s, 2034 575,185 810,895 Ser. 98-T2, Class A4, IO, 6 1/2s, 2036 105,815 18,815 IFB Ser. 12-66, Class HS, IO, 6.484s, 2041 17,705,145 3,760,927 IFB Ser. 10-99, Class NS, IO, 6.384s, 2039 40,755,428 3,929,638 IFB Ser. 12-113, Class CS, IO, 5.9s, 2041 17,332,666 3,465,493 IFB Ser. 12-113, Class SG, IO, 5.85s, 2042 18,640,666 3,452,811 IFB Ser. 10-46, Class WS, IO, 5.534s, 2040 66,221,674 8,371,744 Ser. 399, Class 2, IO, 5 1/2s, 2039 300,674 29,621 Ser. 374, Class 6, IO, 5 1/2s, 2036 10,905,835 1,424,629 Ser. 398, Class C5, IO, 5s, 2039 7,997,825 766,192 Ser. 10-13, Class EI, IO, 5s, 2038 5,163,164 232,339 Ser. 378, Class 19, IO, 5s, 2035 9,460,743 1,040,682 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 42,485,621 6,797,699 Ser. 404, Class 2, IO, 4 1/2s, 2040 589,901 72,908 Ser. 366, Class 22, IO, 4 1/2s, 2035 8,202,497 634,299 Ser. 12-96, Class PI, IO, 4s, 2041 10,511,484 1,598,692 Ser. 406, Class 2, IO, 4s, 2041 56,984,076 6,348,026 Ser. 406, Class 1, IO, 4s, 2041 37,659,686 4,447,609 Ser. 409, Class C16, IO, 4s, 2040 38,534,528 4,054,342 Ser. 405, Class 2, IO, 4s, 2040 627,604 70,706 Ser. 03-W10, Class 1, IO, 1.408s, 2043 10,514,274 478,892 Ser. 00-T6, IO, 0.76s, 2030 10,343,974 206,879 Ser. 01-T1, Class 1, IO, 0.753s, 2040 1,217,640 25,595 Ser. 01-50, Class B1, IO, 0.406s, 2041 538,619 3,366 Ser. 02-W8, Class 1, IO, 0.334s, 2042 14,948,751 156,495 Ser. 99-51, Class N, PO, zero %, 2029 164,179 158,519 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.068s, 2020 15,296,333 325,047 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 3,121,100 1,657,423 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C4, Class AJ, 5.483s, 2045 2,912,000 2,416,960 FRB Ser. 06-C1, Class AJ, 5.481s, 2044 7,870,000 7,004,300 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class B, 4.965s, 2041 4,022,000 3,415,885 Diversified Income Trust 27 MORTGAGE-BACKED SECURITIES (45.2%)* cont. Principal amount Value Government National Mortgage Association IFB Ser. 11-56, Class MS, 6.855s, 2041 $90,520,806 $99,198,130 IFB Ser. 10-151, Class SL, IO, 6.482s, 2039 27,284,727 3,813,586 IFB Ser. 10-163, Class SI, IO, 6.409s, 2037 32,239,087 4,916,461 IFB Ser. 10-116, Class SL, IO, 5.832s, 2039 26,557,657 3,561,116 IFB Ser. 10-61, Class SJ, IO, 5.829s, 2040 24,619,131 4,530,905 IFB Ser. 11-70, Class SM, IO, 5.669s, 2041 32,221,000 8,430,302 IFB Ser. 11-70, Class SH, IO, 5.669s, 2041 33,097,000 8,912,029 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 30,647,591 2,763,187 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 30,800,822 3,486,961 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 39,972,029 4,489,259 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 14,692,648 1,664,971 Ser. 11-116, Class BI, IO, 4s, 2026 24,342,564 2,749,980 Ser. 12-48, Class AI, IO, 3 1/2s, 2036 29,599,877 4,584,133 Ser. 10-H03, Class DI, IO, 2.115s, 2060 45,412,307 4,768,292 Ser. 12-H02, Class AI, IO, 1.769s, 2062 28,436,227 2,168,262 Ser. 12-H04, Class FI, IO, 0.94s, 2062 75,269,050 3,575,280 Ser. 11-70, PO, zero %, 2041 71,408,065 60,529,760 Ser. 06-36, Class OD, PO, zero %, 2036 52,310 48,893 Ser. 06-64, PO, zero %, 2034 184,269 181,208 Ser. 99-31, Class MP, PO, zero %, 2029 13,659 12,927 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 54,247,120 2,050,541 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 15,222,000 13,709,375 Greenwich Capital Commercial Funding Corp. 144A FRB Ser. 03-C1, Class J, 5.363s, 2035 13,755,000 13,933,815 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.925s, 2039 374,776,071 5,996,417 GSR Mortgage Loan Trust FRB Ser. 05-AR4, Class 3A5, 2.771s, 2035 4,000,000 3,555,000 FRB Ser. 06-AR1, Class 2A4, 2.705s, 2036 6,945,000 5,117,632 Harborview Mortgage Loan Trust FRB Ser. 05-9, Class 2A1C, 0.669s, 2035 6,413,760 5,551,109 FRB Ser. 05-8, Class 1A2B, 0.579s, 2035 6,983,149 1,675,956 FRB Ser. 05-8, Class 1A2A, 0.549s, 2035 5,889,483 3,916,506 FRB Ser. 06-7, Class 2A1A, 0.419s, 2046 28,286,290 20,083,266 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.397s, 2037 27,002,267 17,146,439 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 06-LDP7, Class AJ, 6.061s, 2045 18,471,000 17,180,173 Ser. 06-LDP6, Class AJ, 5.565s, 2043 8,255,000 7,685,801 FRB Ser. 05-LDP3, Class D, 5.368s, 2042 7,091,000 6,399,628 FRB Ser. 05-LDP3, Class AJ, 5.171s, 2042 6,195,000 6,222,131 FRB Ser. 04-CBX, Class B, 5.021s, 2037 2,344,000 2,309,976 FRB Ser. 05-CB12, Class AJ, 4.987s, 2037 10,643,000 10,856,392 FRB Ser. 04-C3, Class C, 4.981s, 2042 4,777,000 4,502,323 FRB Ser. 05-LDP2, Class C, 4.911s, 2042 3,650,000 3,248,808 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.203s, 2051 270,581,634 2,677,676 28 Diversified Income Trust MORTGAGE-BACKED SECURITIES (45.2%)* cont. Principal amount Value JPMorgan Mortgage Trust FRB Ser. 06-A2, Class 1A3, 2.889s, 2036 $15,415,359 $12,322,653 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 8,260,023 8,260,023 Ser. 98-C4, Class J, 5.6s, 2035 3,535,000 3,768,664 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class C, 5.482s, 2039 4,186,000 3,516,240 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.80s, 2047 38,347,345 1,150,420 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.408s, 2028 489,794 612 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A2, 5.938s, 2050 1,519,070 1,545,359 Ser. 06-C2, Class AJ, 5.802s, 2043 12,800,000 11,072,000 Ser. 05-LC1, Class AJ, 5.487s, 2044 5,677,000 5,939,561 Ser. 05-CKI1, Class AJ, 5.39s, 2037 11,649,000 11,812,086 Ser. 04-KEY2, Class D, 5.046s, 2039 4,390,000 3,890,638 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 9.115s, 2037 4,295,947 322,196 Ser. 07-C5, Class X, IO, 5.231s, 2049 9,092,470 674,661 Morgan Stanley Capital I Ser. 06-HQ9, Class AJ, 5.793s, 2044 13,250,000 13,590,499 Ser. 06-T21, Class AJ, 5.273s, 2052 8,520,000 8,192,858 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 12,794,473 11,451,053 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.988s, 2012 2,175 1 Residential Asset Securitization Trust Ser. 07-A1, Class A1, 6s, 2037 4,328,323 3,376,092 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 1,590,000 1,590,000 Structured Asset Mortgage Investments Trust Ser. 07-AR6, Class X2, IO, 0.5s, 2047 152,886,087 3,118,876 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 104,618,735 3,860,431 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 35,906,911 771,999 Ser. 06-AR8, Class X, IO, 0.4s, 2036 159,346,335 2,135,241 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.035s, 2045 116,136,137 22,065,866 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.199s, 2045 11,012,000 10,252,172 FRB Ser. 06-C25, Class AJ, 5.922s, 2043 5,419,000 5,262,933 FRB Ser. 05-C20, Class B, 5.42s, 2042 18,287,522 17,753,526 FRB Ser. 05-C21, Class D, 5.413s, 2044 24,100,000 22,329,421 Ser. 07-C34, IO, 0.53s, 2046 71,723,803 867,858 WAMU Mortgage Pass-Through Certificates FRB Ser. 07-HY6, Class 2A1, 4.948s, 2037 7,777,100 5,918,373 FRB Ser. 07-HY1, Class 5A1, 4.866s, 2037 21,736,279 16,845,616 FRB Ser. 07-HY3, Class 2A1, 4.853s, 2037 12,585,747 9,994,720 FRB Ser. 07-HY2, Class 1A1, 2.657s, 2036 5,025,365 3,959,837 FRB Ser. 07-HY7, Class 2A1, 2.608s, 2037 12,743,917 8,691,351 FRB Ser. 05-AR12, Class 1A4, 2.488s, 2035 4,700,000 4,065,500 Diversified Income Trust 29 MORTGAGE-BACKED SECURITIES (45.2%)* cont. Principal amount Value WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR14, Class 1A4, 2.228s, 2036 $4,904,870 $3,776,750 FRB Ser. 06-AR1, Class 2A1B, 1.218s, 2046 3,953,514 3,360,487 FRB Ser. 06-AR1, Class 2A1C, 1.218s, 2046 17,979,950 9,079,875 FRB Ser. 06-AR9, Class 1A, 1.148s, 2046 27,302,179 20,954,422 FRB Ser. 06-AR15, Class 1A, 0.988s, 2046 21,023,882 15,978,150 FRB Ser. 06-AR17, Class 1A, 0.968s, 2046 11,746,560 8,398,791 FRB Ser. 07-OA6, Class 1A, 0.958s, 2047 5,790,549 4,342,912 FRB Ser. 07-OA5, Class 1A, 0.898s, 2047 26,154,279 19,746,481 FRB Ser. 06-AR19, Class 1A, 0.888s, 2047 8,343,851 5,879,912 FRB Ser. 07-OA2, Class 1A, 0.848s, 2047 5,720,816 3,832,946 FRB Ser. 05-AR13, Class A1C3, 0.707s, 2045 31,763,982 19,765,138 FRB Ser. 05-AR17, Class A1C3, 0.697s, 2045 8,327,229 3,747,253 FRB Ser. 05-AR15, Class A1C3, 0.697s, 2045 8,781,778 3,249,258 FRB Ser. 05-AR8, Class 2AC2, 0.677s, 2045 12,958,749 10,626,174 FRB Ser. 05-AR11, Class A1B2, 0.667s, 2045 7,695,927 6,580,017 FRB Ser. 05-AR13, Class A1B2, 0.647s, 2045 9,512,891 7,657,877 FRB Ser. 05-AR15, Class A1B2, 0.627s, 2045 4,636,808 3,408,054 FRB Ser. 05-AR11, Class A1B3, 0.617s, 2045 14,375,061 12,290,677 FRB Ser. 05-AR8, Class 2AC3, 0.607s, 2045 4,491,850 3,683,317 FRB Ser. 05-AR2, Class 2A1B, 0.587s, 2045 7,613,028 6,547,204 FRB Ser. 05-AR17, Class A1A2, 0.507s, 2045 5,787,857 4,847,330 FRB Ser. 05-AR15, Class A1A2, 0.497s, 2045 17,736,683 14,632,764 FRB Ser. 05-AR6, Class 2AB3, 0.487s, 2045 4,448,632 3,825,823 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-OA3, Class 5A, 2.366s, 2047 9,841,366 6,160,695 FRB Ser. 06-AR11, Class 1A, 1.108s, 2046 21,207,635 16,541,955 FRB Ser. 07-OA1, Class A1A, 0.848s, 2047 17,850,293 12,048,948 Wells Fargo Mortgage Backed Securities Trust Ser. 07-8, Class 2A8, 6s, 2037 33,544,093 33,376,372 Ser. 07-12, Class A7, 5 1/2s, 2037 3,334,391 3,421,086 FRB Ser. 07-AR3, Class A2, 5.395s, 2037 3,820,753 3,369,182 FRB Ser. 06-AR1, Class 2A5, 5.36s, 2036 8,236,000 8,071,280 FRB Ser. 05-AR16, Class 4A2, 2.648s, 2035 5,160,805 4,993,078 FRB Ser. 06-AR2, Class 2A1, 2.617s, 2036 26,274,749 25,125,228 FRB Ser. 05-AR15, Class 1A8, 2.617s, 2035 13,720,000 12,310,270 FRB Ser. 06-AR17, Class A1, 2.612s, 2036 6,388,386 5,430,081 Total mortgage-backed securities (cost $1,433,390,185) CORPORATE BONDS AND NOTES (39.1%)* Principal amount Value Basic materials (1.6%) Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 $690,000 $705,525 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 3,317,000 3,225,783 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 3,895,000 4,265,025 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 2,735,000 3,063,200 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 103,000 111,240 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 804,000 775,860 30 Diversified Income Trust CORPORATE BONDS AND NOTES (39.1%)* cont. Principal amount Value Basic materials cont. FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) $1,489,000 $1,507,613 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,302,000 2,163,880 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 1,125,000 1,032,188 Grohe Holding GmbH 144A company guaranty sr. notes FRN 4.252s, 2017 (Germany) EUR 3,548,000 4,359,337 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 $1,725,000 1,772,438 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 2,841,000 3,252,945 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 1,100,000 1,243,000 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 749,000 734,020 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 140,000 148,050 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 1,205,000 1,220,063 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 (Netherlands) 2,490,000 2,838,600 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 (Netherlands) 2,335,000 2,656,063 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 (Netherlands) 4,200,000 4,462,500 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 392,000 394,940 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,585,000 1,755,388 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 2,471,000 2,483,355 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 705,000 705,000 PH Glatfelter Co. 144A sr. notes 5 3/8s, 2020 289,000 294,780 Rockwood Specialties Group, Inc. company guaranty sr. unsec. notes 4 5/8s, 2020 385,000 390,294 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 435,000 474,150 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 1,285,000 1,317,125 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) 675,000 679,219 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 569,000 575,373 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 82,000 83,435 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 305,000 314,913 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 405,000 421,200 Diversified Income Trust 31 CORPORATE BONDS AND NOTES (39.1%)* cont. Principal amount Value Basic materials cont. TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 $2,295,000 $2,478,600 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 2,010,000 2,030,100 Capital goods (2.0%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 285,000 290,700 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 1,813,000 1,942,176 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 821,000 901,048 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) ‡‡ 973,168 968,302 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) ‡‡ EUR 749,451 963,486 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 500,000 682,104 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 685,000 934,483 Ardagh Packaging Finance PLC 144A company guaranty sr. unsec. unsub. notes 9 1/8s, 2020 (Ireland) $250,000 265,000 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) 250,000 270,000 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 4,330,000 4,806,300 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 1,425,000 1,474,875 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 369,000 386,528 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 1,194,000 1,310,415 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 2,050,000 2,234,500 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 735,000 788,288 Continental Rubber of America Corp. 144A notes 4 1/2s, 2019 800,000 818,904 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 475,000 665,652 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $3,085,000 3,331,800 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 3,324,000 4,249,092 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 972,000 1,098,360 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 3,373,000 3,136,890 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 1,445,000 1,556,988 Rexam PLC unsec. sub. bonds FRB 6 3/4s, 2067 (United Kingdom) EUR 1,430,000 1,836,739 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 1,019,000 1,434,899 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) $500,000 518,859 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 7/8s, 2019 885,000 953,588 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 3/4s, 2016 1,410,000 1,469,925 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 885,000 938,100 32 Diversified Income Trust CORPORATE BONDS AND NOTES (39.1%)* cont. Principal amount Value Capital goods cont. Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 $3,375,000 $3,442,500 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 680,000 674,900 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 965,000 965,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 3/4s, 2016 EUR 2,660,000 3,554,962 Ryerson, Inc. company guaranty sr. notes 12s, 2015 $3,661,000 3,779,983 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 2,190,000 2,381,625 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 1,830,000 2,003,850 Terex Corp. sr. unsec. sub. notes 8s, 2017 808,000 836,280 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 3,154,000 3,359,010 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 1,893,000 2,108,329 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 2,171,000 2,398,955 Communication services (5.0%) Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 847,000 912,643 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 621,000 721,913 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 179,000 198,243 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 3,493,000 3,781,173 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 1,634,000 1,752,465 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 3,076,000 3,341,305 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 4,006,000 4,276,405 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 1,922,000 1,955,635 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 2,017,000 2,153,148 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 3,103,000 3,071,970 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 3,006,000 2,930,850 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 2,065,000 2,173,413 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 3,740,000 3,945,700 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 950,000 1,030,750 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 3,373,000 3,642,840 DISH DBS Corp. company guaranty 7 1/8s, 2016 461,000 509,405 Diversified Income Trust 33 CORPORATE BONDS AND NOTES (39.1%)* cont. Principal amount Value Communication services cont. DISH DBS Corp. company guaranty 6 5/8s, 2014 $3,500,000 $3,797,500 DISH DBS Corp. company guaranty sr. unsec. notes 7 3/4s, 2015 1,219,000 1,371,375 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 3,413,000 3,720,170 Equinix, Inc. sr. unsec. notes 7s, 2021 1,840,000 2,060,800 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 620,000 717,650 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 1,405,000 1,594,675 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 4,000,000 4,500,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 1,949,000 2,085,430 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 3,202,000 3,546,215 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 4,928,000 5,322,240 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 1,949,000 2,109,793 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 770,000 766,150 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 10,821,093 11,470,359 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 2,801,000 2,962,058 Kabel Deutschland GmbH 144A sr. bonds 6 1/2s, 2018 (Germany) EUR 1,560,000 2,133,157 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $1,699,000 1,885,890 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 1,493,000 1,612,440 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 515,000 547,188 Level 3 Financing, Inc. 144A company guaranty sr. unsec unsub. notes 7s, 2020 183,000 184,830 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 386,000 426,530 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 5,905,000 6,406,925 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 118,000 118,443 Nextel Communications, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2014 684,000 685,710 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 3,892,000 3,833,620 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 353,000 296,520 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 1,647,000 1,317,600 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 3,406,000 3,695,510 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 3,202,000 3,666,290 34 Diversified Income Trust CORPORATE BONDS AND NOTES (39.1%)* cont. Principal amount Value Communication services cont. Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 2,520,000 $4,099,814 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 $610,000 680,497 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,375,000 1,684,020 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 2,503,000 2,797,103 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 520,000 546,000 Sprint Capital Corp. company guaranty 8 3/4s, 2032 1,134,000 1,173,690 Sprint Capital Corp. company guaranty 6 7/8s, 2028 3,610,000 3,321,200 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 4,280,000 4,761,500 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 1,886,000 1,942,580 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 1,625,000 1,840,313 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 1,152,000 1,198,080 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 4,027,000 4,822,333 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 495,000 679,170 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) CHF 540,000 614,182 Telenet Finance V Luxembourg SCA 144A bonds 6 3/4s, 2024 (Luxembourg) EUR 580,000 751,850 Telenet Finance V Luxembourg SCA 144A bonds 6 1/4s, 2022 (Luxembourg) EUR 790,000 1,020,265 TW Telecom Holdings, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 $475,000 483,906 Unitymedia KabelBW GmbH company guaranty sr. unsec. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 2,398,000 3,409,950 Unitymedia KabelBW GmbH 144A sr. sub. notes 9 1/2s, 2021 (Germany) EUR 665,000 959,113 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH sr. notes 7 1/2s, 2019 (Germany) EUR 1,855,000 2,628,103 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 1,624,000 2,245,944 UPC Holdings BV bonds 8 3/8s, 2020 (Netherlands) EUR 1,986,000 2,753,572 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 242,000 439,258 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 5 1/4s, 2022 (United Kingdom) $730,000 767,044 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 640,000 755,683 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Luxembourg) EUR 4,110,000 4,744,737 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $1,135,000 1,078,250 Wind Acquisition Holding company guaranty sr. notes Ser. REGS, 12 1/4s, 2017 (Luxembourg) ‡‡ EUR 1,340,239 1,360,596 Diversified Income Trust 35 CORPORATE BONDS AND NOTES (39.1%)* cont. Principal amount Value Communication services cont. Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $710,000 $766,800 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 2,884,000 3,222,870 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 780,000 840,450 Consumer cyclicals (7.3%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 360,000 397,800 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 570,000 387,600 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 4,005,000 3,274,088 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 3,145,000 2,610,350 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 2,673,000 3,010,466 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 3,304,000 3,436,160 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 1,030,000 1,055,760 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 765,000 803,250 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 2,870,000 3,225,163 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 565,000 603,844 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 1,030,000 1,035,150 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 956,000 960,780 Bon-Ton Department Stores, Inc. (The) 144A company guaranty sr. notes 10 5/8s, 2017 3,635,000 3,280,588 Boyd Gaming Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 600,000 630,000 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 1,185,000 1,294,613 Building Materials Corp. 144A sr. notes 7s, 2020 2,425,000 2,631,125 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 830,000 890,175 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 1,965,000 2,151,675 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 1,865,000 2,063,156 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 2,674,000 1,751,470 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 3,259,000 3,503,425 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 855,000 971,494 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 2,760,000 2,615,100 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 735,000 801,150 36 Diversified Income Trust CORPORATE BONDS AND NOTES (39.1%)* cont. Principal amount Value Consumer cyclicals cont. Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 $3,825,000 $4,073,625 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 680,000 756,500 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 ‡‡ 4,530,625 4,836,442 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 4,178,000 3,718,420 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec notes 7 5/8s, 2020 468,000 457,470 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 3,189,000 3,436,148 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 685,000 710,688 Conti-Gummi Finance B.V. company guaranty bonds Ser. REGS, 7 1/8s, 2018 (Netherlands) EUR 2,272,000 3,125,467 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 $3,470,000 3,374,575 DR Horton, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 730,000 725,438 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 3,127,000 3,588,233 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 3,355,000 3,598,238 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 3,940,000 4,301,389 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 1,480,000 1,676,762 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 2,635,000 2,951,382 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 2,045,000 2,216,269 Gray Television, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2020 1,200,000 1,194,000 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 2,495,000 2,618,240 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) $900,000 1,187,346 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 775,000 919,776 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 2,197,000 2,383,745 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 970,000 1,071,860 HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 510,000 555,900 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes 4 3/4s, 2023 R 505,000 525,200 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 2,849,000 3,190,880 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 4,588,000 4,932,100 Isle of Capri Casinos, Inc. 144A company guaranty sr. sub. notes 8 7/8s, 2020 1,235,000 1,302,925 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 2,485,000 3,289,149 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 265,000 365,414 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 $485,000 487,425 Diversified Income Trust 37 CORPORATE BONDS AND NOTES (39.1%)* cont. Principal amount Value Consumer cyclicals cont. K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 $1,060,000 $1,081,200 KB Home company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 205,000 218,325 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 655,000 733,600 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 580,000 617,700 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 1,875,000 1,875,000 Lennar Corp. 144A company guaranty sr. notes 4 3/4s, 2017 515,000 531,738 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 2,175,000 2,474,063 Limited Brands, Inc. sr. notes 5 5/8s, 2022 855,000 918,056 Lottomatica Group SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 3,337,000 4,215,011 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 $1,000,000 1,081,250 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 2,075,000 2,422,824 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 1,765,000 158,850 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 1,420,000 1,498,100 MGM Resorts International company guaranty sr. notes 9s, 2020 637,000 711,051 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 915,000 956,175 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 1,481,000 1,584,670 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 1,120,000 1,167,600 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 1,160,000 1,160,000 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 1,295,000 1,356,642 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 5,115,776 5,384,354 Navistar International Corp. sr. notes 8 1/4s, 2021 3,123,000 2,966,850 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 1,890,000 1,927,800 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 (Netherlands) 641,000 722,728 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 (Netherlands) 840,000 833,700 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 2,343,000 2,589,015 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 2,240,000 2,385,600 Owens Corning company guaranty sr. unsec. notes 9s, 2019 4,030,000 5,067,725 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 2,466,000 2,761,920 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 1,510,000 1,547,750 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,280,000 1,408,000 38 Diversified Income Trust CORPORATE BONDS AND NOTES (39.1%)* cont. Principal amount Value Consumer cyclicals cont. Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 $2,900,000 $3,168,250 Polish Television Holding BV sr. notes stepped-coupon Ser. REGS, 11 1/4s (13s, 11/15/14), 2017 (Netherlands) †† EUR 5,050,000 6,770,432 QVC Inc. 144A sr. notes 7 1/2s, 2019 $1,890,000 2,091,296 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 4,000,000 4,290,000 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 695,000 729,750 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 3,500,000 3,911,250 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 545,000 581,788 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 3,139,000 3,186,085 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 1,705,000 1,760,413 Schaeffler Finance BV 144A company guaranty sr. notes 8 3/4s, 2019 (Germany) EUR 2,595,000 3,768,216 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) $535,000 595,188 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 1,825,000 1,966,438 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 888,000 970,140 Sears Holdings Corp. company guaranty 6 5/8s, 2018 1,678,000 1,564,735 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 670,000 671,675 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 200,000 198,500 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 3,360,000 3,788,400 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 1,125,000 1,161,563 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 427,000 457,958 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 505,000 513,838 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 2,265,000 2,440,538 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 2,247,000 2,449,230 Toys R Us, Inc. 144A sr. unsec. notes 10 3/8s, 2017 515,000 524,656 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 2,243,000 846,733 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 162,000 129,600 Travelport, LLC 144A sr. notes 6.362s, 2016 ‡‡ 694,000 527,440 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 1,853,000 1,324,895 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 1,395,000 1,887,870 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $5,495,000 6,278,038 TVN Finance Corp. III AB 144A company guaranty sr. unsec. notes 7 7/8s, 2018 (Sweden) EUR 270,000 353,184 Diversified Income Trust 39 CORPORATE BONDS AND NOTES (39.1%)* cont. Principal amount Value Consumer cyclicals cont. Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 $1,115,000 $1,131,725 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 2,324,000 2,486,680 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 1,500,000 1,545,000 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 393,000 437,213 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 5,000,000 5,525,000 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 4,720,000 4,885,200 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 3,053,000 3,297,240 Consumer staples (2.7%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 16,800,000 9,380,818 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 $1,293,000 1,435,230 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 520,000 566,150 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 2,600,000 2,674,776 Boparan Finance PLC 144A company guaranty sr. unsec. unsub. bonds 9 3/4s, 2018 (United Kingdom) EUR 1,030,000 1,396,465 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 $1,492,000 1,730,720 CKE Holdings, Inc. 144A sr. unsec. notes 10 1/2s, 2016 ‡‡ 1,567,762 1,708,861 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 3,612,000 3,323,040 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 2,975,000 3,079,125 Constellation Brands, Inc. company guaranty sr. unsec. notes 7 1/4s, 2017 2,193,000 2,560,328 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,401,000 2,749,145 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 885,000 1,006,688 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 5/8s, 2023 405,000 411,075 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 4,000,000 4,280,000 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 560,000 638,400 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 2,498,000 2,697,840 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 4,296,000 4,843,740 Dole Food Co. 144A sr. notes 8s, 2016 1,710,000 1,789,088 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 1,848,000 2,510,561 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $2,115,000 2,368,800 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 1,110,000 1,574,074 40 Diversified Income Trust CORPORATE BONDS AND NOTES (39.1%)* cont. Principal amount Value Consumer staples cont. Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 $800,000 $864,000 Hertz Holdings Netherlands BV sr. sec. bonds Ser. REGS, 8 1/2s, 2015 (Netherlands) EUR 1,000,000 1,385,412 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 2,129,000 2,949,542 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 $680,000 678,300 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 3,515,000 3,268,950 Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 1,183,000 1,271,725 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 725,000 770,313 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 2,730,000 3,003,000 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 4,000,000 4,110,000 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 1,745,000 1,795,169 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 2,220,000 2,275,500 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 595,000 675,325 Service Corporation International sr. notes 7s, 2019 970,000 1,071,850 Service Corporation International sr. notes 7s, 2017 3,136,000 3,606,400 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 1,405,000 1,457,688 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 2,790,000 2,999,250 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 1,026,000 1,077,300 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 2,430,000 2,502,900 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 490,000 526,750 Energy (7.8%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 1,947,000 2,039,483 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 660,000 697,950 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 605,000 502,150 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 2,010,000 1,698,450 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 1,520,000 1,634,000 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 221,000 295,908 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 3,610,000 4,196,874 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 319,000 267,960 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 2,176,000 1,827,840 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 570,000 579,975 Diversified Income Trust 41 CORPORATE BONDS AND NOTES (39.1%)* cont. Principal amount Value Energy cont. ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 (In default) † $643,000 $122,170 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 520,000 556,400 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 1,560,000 1,669,200 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 4,581,000 4,913,123 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 495,000 506,138 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,640,000 1,853,200 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 260,000 280,800 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 565,000 741,975 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $5,240,000 5,770,550 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 416,000 417,040 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 3,280,000 3,608,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 500,000 522,500 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 896,000 934,080 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 2,355,000 2,061,865 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) $827,000 711,220 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,829,000 1,915,878 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 7,000,000 7,315,000 Continental Resources, Inc. company guaranty sr. unsec notes 5s, 2022 1,905,000 1,985,963 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2022 1,510,000 1,577,950 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 5,652,000 6,047,640 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 650,000 646,750 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 3,793,000 4,267,125 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 5,316,000 4,943,880 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 1,264,000 1,222,920 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 2,205,000 2,138,850 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 2,260,000 2,406,900 42 Diversified Income Trust CORPORATE BONDS AND NOTES (39.1%)* cont. Principal amount Value Energy cont. Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) $1,810,000 $2,270,573 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 1,280,000 1,612,800 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 3,305,000 4,288,865 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 740,000 905,294 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 6.51s, 2022 (Russia) 1,090,000 1,281,295 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 4,000,000 3,870,000 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 175,000 182,000 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 780,000 811,200 Infinis PLC 144A sr. notes 9 1/8s, 2014 (United Kingdom) GBP 773,000 1,275,988 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 $1,042,000 1,057,630 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 450,000 454,500 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 540,000 572,400 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 655,000 707,400 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 2,918,000 3,304,635 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 813,000 747,960 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 6 1/8s, 2020 (Russia) 5,000,000 5,645,000 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 2,380,000 2,856,547 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 1,905,000 2,038,350 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 620,000 661,850 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 3,295,000 2,339,450 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 3,725,000 3,754,465 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 750,000 834,375 Newfield Exploration Co. sr. unsec. sub. notes 6 7/8s, 2020 1,000,000 1,097,500 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 1,620,000 1,668,600 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 1,045,000 1,106,394 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 5,035,000 5,563,675 PDC Energy, Inc. company guaranty sr. unsec. notes 12s, 2018 1,465,000 1,596,850 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 6,000,000 6,795,000 Diversified Income Trust 43 CORPORATE BONDS AND NOTES (39.1%)* cont. Principal amount Value Energy cont. Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 $208,000 $212,680 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 6,500,000 8,157,500 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 720,000 774,900 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 3,270,000 3,400,800 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,350,000 1,468,125 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 26,185,000 20,763,658 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 3,000,000 1,853,550 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 5,000,000 3,946,500 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 23,250,000 21,011,490 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 17,010,000 14,391,991 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 13,895,000 12,574,975 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 6,425,000 6,444,275 Petroleos Mexicanos company guaranty sr. unsec. notes 6 1/2s, 2041 (Mexico) 1,000,000 1,246,500 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 765,000 983,025 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 500,000 476,250 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,710,000 1,727,100 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 1,640,000 1,804,000 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 790,000 833,450 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 3,321,000 3,669,705 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 2,885,000 3,115,800 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 3,925,000 4,042,750 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 68,000 70,040 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 6,298,000 6,612,900 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 1,105,000 1,165,775 SM Energy Co. 144A sr. notes 6 1/2s, 2023 315,000 331,538 Suburban Propane Partners LP/Suburban Energy Finance Corp. 144A sr. unsec. notes 7 3/8s, 2021 2,379,000 2,539,583 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 875,000 905,625 Unit Corp. 144A company guaranty sr. sub. notes 6 5/8s, 2021 1,040,000 1,073,800 44 Diversified Income Trust CORPORATE BONDS AND NOTES (39.1%)* cont. Principal amount Value Energy cont. Williams Cos., Inc. (The) notes 7 3/4s, 2031 $522,000 $667,694 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 690,000 904,682 Financials (5.9%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 1,231,000 1,157,140 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 1,690,000 1,728,025 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 1,815,000 1,963,077 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 4,595,000 5,088,963 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 7,290,000 8,365,275 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.618s, 2014 168,000 165,902 Ally Financial, Inc. unsec. sub. notes 8s, 2018 1,333,000 1,499,625 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 3,027,000 3,704,291 Banco do Brasil SA 144A sr. unsec. notes 9 3/4s, 2017 (Brazil) BRL 1,745,000 985,584 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) $1,200,000 1,296,000 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 1,958,000 1,967,790 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 1,235,000 1,349,238 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 951,000 1,065,120 CIT Group, Inc. sr. unsec. notes 5s, 2022 1,610,000 1,675,052 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 1,350,000 1,461,375 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 1,080,000 1,152,900 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 2,885,000 3,274,475 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 1,710,000 1,851,075 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 1,137,000 1,327,448 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 2,420,000 2,359,500 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 3,250,000 2,929,063 Dresdner Funding Trust I 144A bonds 8.151s, 2031 3,659,000 3,297,674 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 2,335,000 2,653,144 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 2,541,000 1,962,923 HSBC Capital Funding LP/Jersey bank guaranty jr. unsec. sub. bonds FRB 5.13s, perpetual maturity (Jersey) EUR 1,092,000 1,338,415 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 $630,000 642,600 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 4,000,000 4,290,000 Industry & Construction Bank St. Petersburg OJSC Via Or-ICB unsec. sub. notes FRN 5.01s, 2015 (Russia) 1,695,000 1,689,542 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 345,000 371,738 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 1,895,000 1,956,588 Diversified Income Trust 45 CORPORATE BONDS AND NOTES (39.1%)* cont. Principal amount Value Financials cont. International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 $775,000 $802,125 JPMorgan Chase & Co. 144A sr. unsec. notes FRN 6.46s, 2017 2,500,000 3,173,250 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 2,775,000 2,872,083 MetLife Capital Trust X 144A jr. sub. FRB 9 1/4s, 2068 935,000 1,224,850 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 1,140,000 1,225,500 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 1,029,000 1,149,908 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 415,000 412,925 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 955,000 947,838 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 1,085,000 1,245,038 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 1,240,000 1,328,350 RBS Capital Trust III bank guaranty jr. unsec. sub. notes 5.512s, perpetual maturity (United Kingdom) 3,375,000 2,109,375 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 3,300,000 2,772,290 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sub. notes FRN 6s, 2021 (Russia) 6,000,000 6,111,839 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 2,100,000 2,307,347 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 5,200,000 5,460,000 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 6,000,000 5,100,000 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 1,665,000 1,730,684 UBS AG/Jersey Branch jr. unsec. sub. notes FRN Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 2,000,000 2,593,976 UBS AG/Jersey Branch jr. unsec. sub. FRB 4.28s, perpetual maturity (Jersey) EUR 976,000 1,123,997 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $3,400,000 3,277,430 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 4,600,000 5,405,414 VTB Bank OJSC 144A jr. sub. notes FRN 9 1/2s, 2049 (Russia) 1,600,000 1,594,824 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 4,335,000 4,607,672 VTB Bank OJSC Via VTB Capital SA 144A bank guaranty sr. unsec. notes 6.551s, 2020 (Russia) 5,000,000 5,281,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 34,791,000 37,445,556 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 28,831,000 30,644,470 Health care (2.2%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 1,901,000 2,015,060 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 819,000 1,096,217 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 $2,085,000 2,160,581 46 Diversified Income Trust CORPORATE BONDS AND NOTES (39.1%)* cont. Principal amount Value Health care cont. Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 $1,610,000 $1,716,663 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 3,075,000 4,435,116 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 ‡‡ $1,925,000 1,857,625 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 1,505,000 1,561,438 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 2,246,000 2,464,985 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 1,040,000 1,107,600 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 865,000 1,199,171 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $6,000,000 6,510,000 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 2,594,000 2,749,640 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 1,880,000 2,025,700 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 1,675,000 1,783,875 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 2,160,000 2,489,400 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 3,523,000 3,892,915 HCA, Inc. company guaranty sr. notes 7 7/8s, 2020 1,500,000 1,685,625 HCA, Inc. sr. notes 6 1/2s, 2020 5,523,000 6,130,530 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 741,000 837,330 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 3,240,000 3,385,800 Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 455,000 482,300 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 2,795,000 2,669,225 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 1,985,000 1,865,900 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 1,635,000 1,806,675 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 1,266,000 1,398,930 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 480,000 482,400 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,505,000 1,550,150 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 834,910 839,085 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 2,400,000 2,580,000 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 1,683,000 1,943,865 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 2,265,000 2,491,500 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 2,627,000 2,968,510 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 350,000 368,375 Diversified Income Trust 47 CORPORATE BONDS AND NOTES (39.1%)* cont. Principal amount Value Health care cont. Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 $900,000 $947,250 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 350,000 372,750 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 238,000 166,600 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 (Canada) 290,000 295,800 Technology (1.8%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 3,373,000 3,423,595 Advanced Micro Devices, Inc. 144A sr. unsec. notes 7 1/2s, 2022 290,000 279,850 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 1,786,000 1,585,075 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 2,414,000 2,245,020 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 1,453,000 1,445,735 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 3,905,000 3,846,425 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 1,024,000 1,080,320 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 1,239,000 1,384,583 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 831,000 909,945 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 4,394,000 4,553,283 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 2,995,000 3,066,131 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 502,000 486,940 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 1,255,000 1,251,863 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 820,000 893,800 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 1,245,000 1,283,906 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 1,977,000 2,140,103 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 4,480,000 4,928,000 Infor (US), Inc. 144A sr. notes 9 3/8s, 2019 555,000 616,050 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 2,300,000 2,443,750 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 4,150,000 4,596,125 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 3,473,000 3,993,950 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 1,985,000 2,193,425 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 4,159,000 4,262,975 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 2,062,000 2,237,270 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 3,115,000 3,348,625 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 1,550,000 2,077,715 48 Diversified Income Trust CORPORATE BONDS AND NOTES (39.1%)* cont. Principal amount Value Transportation (0.5%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 6,917,000 $7,759,102 Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) $745,000 782,250 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 3,325,000 3,649,188 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 2,470,000 2,673,775 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 1,246,000 834,820 Utilities and power (2.3%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 5,000,000 5,775,000 AES Corp. (The) sr. unsec. unsub. notes 7 3/8s, 2021 1,960,000 2,234,400 Calpine Corp. 144A sr. notes 7 1/4s, 2017 6,892,000 7,357,210 Cenrais Electricas Brasileiras SA 144A sr. unsec. unsub. notes 6 7/8s, 2019 (Brazil) 500,000 595,900 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 2,495,000 2,921,967 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 654,000 340,080 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 1,055,000 580,250 Edison Mission Energy sr. unsec. notes 7.2s, 2019 605,000 311,575 Edison Mission Energy sr. unsec. notes 7s, 2017 90,000 46,575 El Paso Corp. sr. unsec. notes 7s, 2017 4,910,000 5,634,254 El Paso Natural Gas Co. debs. 8 5/8s, 2022 2,976,000 4,010,333 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 7,000,000 7,717,500 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 6,590,000 7,413,750 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 4,506,000 5,114,310 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. notes 6 7/8s, 2019 765,000 818,550 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 2,650,000 2,888,500 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2022 485,000 494,700 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 3,271,000 3,630,810 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 530,000 601,550 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 490,000 545,125 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 2,575,000 3,250,938 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 760,000 866,400 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 6,000,000 6,525,000 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 1,370,000 1,583,114 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,140,000 1,148,550 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 520,000 694,747 Diversified Income Trust 49 CORPORATE BONDS AND NOTES (39.1%)* cont. Principal amount Value Utilities and power cont. Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 $1,440,000 $1,126,800 Vattenfall AB jr. unsec. sub. bonds FRB 5 1/4s, perpetual maturity (Sweden) EUR 819,000 1,103,342 Total corporate bonds and notes (cost $1,249,053,071) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (7.4%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $19,425,000 $16,511,250 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 3,495,000 3,477,525 Argentina (Republic of) sr. unsec. bonds FRB 0.739s, 2013 10,393,000 1,267,946 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 93,923,000 85,704,738 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 5,388,691 4,243,594 Brazil (Federal Republic of) unsec. notes 10s, 2017 7,250 3,783,808 Brazil (Federal Republic of) unsub. notes 10s, 2014 20,095 10,398,926 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (India) INR 286,400,000 5,260,974 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $4,340,000 5,083,659 Indonesia (Republic of) 144A notes 5 1/4s, 2042 1,875,000 2,135,156 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 2,560,000 3,899,571 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 450,000 515,250 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 1,310,000 1,403,233 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 3,255,000 4,283,189 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 RUB 123,450,000 3,846,361 Iraq (Republic of) 144A bonds 5.8s, 2028 $2,905,000 2,684,220 Ireland (Republic of) unsec. bonds 5 1/2s, 2017 EUR 4,199,000 5,817,669 Portugal (Republic of) sr. unsec. bonds 4.35s, 2017 EUR 4,199,000 4,782,137 Russia (Federation of) sr. unsec. unsub. bonds 7 1/2s, 2030 $823,394 1,026,946 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 EUR 4,199,000 5,522,027 Sri Lanka (Republic of) 144A notes 7.4s, 2015 $1,300,000 1,419,431 Turkey (Republic of) sr. unsec. bonds 5 5/8s, 2021 6,800,000 7,735,272 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 5,015,000 6,025,523 Turkey (Republic of) unsec. notes 6 3/4s, 2040 5,080,000 6,417,158 Ukraine (Government of) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 2,700,000 2,484,000 Ukraine (Government of) 144A bonds 7 3/4s, 2020 7,125,000 7,044,559 Ukraine (Government of) 144A notes 9 1/4s, 2017 3,330,000 3,490,265 Ukraine (Government of) 144A sr. unsec. bonds 7.95s, 2014 5,200,000 5,212,764 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 7,290,000 7,269,078 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 14,610,000 14,704,965 Venezuela (Republic of) sr. unsec. bonds 7s, 2038 2,900,000 2,067,903 50 Diversified Income Trust FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (7.4%)* cont. Principal amount Value Venezuela (Republic of) unsec. notes 10 3/4s, 2013 $4,150,000 $4,275,164 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 4,935,000 5,275,910 Total foreign government and agency bonds and notes (cost $243,685,082) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (7.2%)* strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 $34,889,000 $1,223,906 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.75 14,934,000 204,297 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.75 14,934,000 179,805 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.74 153,900,511 2,806,222 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.74 153,900,511 27,951,718 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.75 1,000,000 13,680 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. E Aug-16/4.28 20,642,000 499,495 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.67 256,698,000 4,931,682 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.75 1,000,000 12,040 Diversified Income Trust 51 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (7.2%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 $74,761,000 $3,382,188 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. E Aug-16/4.28 20,642,000 3,052,952 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.67 256,698,000 45,332,866 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 34,889,000 1,262,633 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 34,889,000 1,316,013 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 64,593,000 3,114,674 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 64,593,000 3,087,545 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 64,593,000 3,167,641 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 9,170,000 92 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 9,170,000 4,127 52 Diversified Income Trust PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (7.2%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 $9,170,000 $14,122 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 28,574,000 362,890 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 110,751,000 1,236,313 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 237,217,000 1,807,119 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.72 252,259,000 1,931,043 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 28,756,000 394,532 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 28,756,000 438,529 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 28,756,000 479,075 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 28,756,000 516,170 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 28,756,000 539,175 Diversified Income Trust 53 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (7.2%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 $9,170,000 $485,735 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 9,170,000 487,661 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 64,593,000 3,649,505 Option on an interest rate swap with Goldman Sachs International fo r the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 9,170,000 493,805 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 64,593,000 3,683,093 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 64,593,000 3,719,911 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 28,574,000 1,906,172 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 110,751,000 10,657,015 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 237,217,000 28,897,301 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.72 252,259,000 30,811,670 54 Diversified Income Trust PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (7.2%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 $110,751,000 $1,236,313 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 237,217,000 1,807,119 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/5.11 219,811,000 1,429,431 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 110,751,000 10,657,015 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 237,217,000 28,897,301 Total purchased options outstanding (cost $234,499,273) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (4.8%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.7%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $1,073,053 $1,215,484 3s, TBA, November 1, 2042 16,000,000 17,095,626 3s, TBA, October 1, 2042 36,000,000 38,565,000 U.S. Government Agency Mortgage Obligations (3.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, October 1, 2042 17,000,000 17,921,720 Federal National Mortgage Association Pass-Through Certificates 3s, TBA, November 1, 2042 9,000,000 9,476,015 3s, TBA, October 1, 2042 72,000,000 75,999,377 Total U.S. government and agency mortgage obligations (cost $156,523,337) SENIOR LOANS (1.6%)* c Principal amount Value Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 $1,638,542 $1,638,542 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 772,345 780,482 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.467s, 2018 7,079,181 6,421,830 Diversified Income Trust 55 SENIOR LOANS (1.6%)* c cont. Principal amount Value Charter Communications Operating, LLC bank term loan FRN Ser. C, 3.49s, 2016 $1,302,940 $1,302,940 Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 1,580,000 1,583,950 Claire’s Stores, Inc. bank term loan FRN 3.056s, 2014 1 1 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.882s, 2016 4,921,601 4,014,949 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 1,442,933 1,438,724 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 2,239,588 2,246,121 First Data Corp. bank term loan FRN 5.217s, 2017 61,131 59,909 First Data Corp. bank term loan FRN 4.217s, 2018 574,435 547,867 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 2,031,182 1,948,032 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.24s, 2014 ‡‡ 402,187 383,284 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.24s, 2014 ‡‡ 228,934 218,174 Goodman Global, Inc. bank term loan FRN 9s, 2017 1,602,364 1,614,381 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 222,762 222,921 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2017 506,705 511,139 Intelsat SA bank term loan FRN 3.221s, 2014 (Luxembourg) 1,987,780 1,969,393 Landry’s, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 2,259,338 2,287,579 Momentive Performance Materials, Inc. bank term loan FRN Ser. B1, 3 3/4s, 2015 752,145 723,940 Motor City bank term loan FRN 6s, 2017 3,161,438 3,181,197 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 1,542,570 1,544,498 National Bedding Company, LLC bank term loan FRN Ser. B, 4s, 2013 225,888 225,464 Navistar, Inc. bank term loan FRN Ser. B, 7s, 2017 710,000 719,763 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 2,362,808 2,372,743 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 1,250,950 1,240,004 Quintiles Transnational Corp. bank term loan FRN 7 1/2s, 2017 ‡‡ 610,000 614,575 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 61,500 36,724 Realogy Corp. bank term loan FRN Ser. B, 4.478s, 2016 1,674,366 1,650,995 Revlon Consumer Products Corp. bank term loan FRN 4 3/4s, 2017 2,583,880 2,590,742 Rite Aid Corp. bank term loan FRN Ser. B, 1.98s, 2014 409,016 404,874 Servicemaster Co. bank term loan FRN 4.48s, 2017 583,642 585,466 Springleaf Financial bank term loan FRN Ser. B, 5 1/2s, 2017 2,505,000 2,450,516 SRAM Corp. bank term loan FRN 8 1/2s, 2018 885,000 898,275 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.757s, 2017 4,000,000 2,745,624 Thomson Learning bank term loan FRN Ser. B, 2 1/2s, 2014 1,943,123 1,842,190 West Corp. bank term loan FRN Ser. B5, 5 1/2s, 2016 163,504 164,526 Total senior loans (cost $54,371,536) ASSET-BACKED SECURITIES (0.5%)* Principal amount Value Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.092s, 2034 $265,627 $92,709 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 4,015,277 164,626 56 Diversified Income Trust ASSET-BACKED SECURITIES (0.5%)* cont. Principal amount Value G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.217s, 2037 (Cayman Islands) $614,000 $537,250 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 3.01s, 2043 EUR 7,263,000 7,895,985 FRB Ser. 03-2, Class 3C, 3.333s, 2043 GBP 2,706,624 3,697,573 Green Tree Financial Corp. Ser. 95-F, Class B2, 7.1s, 2021 $62,168 60,884 Green Tree Home Improvement Loan Trust Ser. 95-D, Class B2, 7.45s, 2025 62,579 56,264 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.217s, 2030 (Cayman Islands) 2,622,218 1,311,109 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.417s, 2034 330,746 116,717 N-Star Real Estate CDO, Ltd. 144A FRB Ser. 1A, Class C1A, 3.427s, 2038 2,016,779 1,573,088 Neon Capital, Ltd. 144A limited recourse notes Ser. 97, 1.105s, 2013 (Cayman Islands) F g 2,649,208 299,840 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 738,144 114,412 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 4,188,511 418,851 Total asset-backed securities (cost $15,646,734) CONVERTIBLE BONDS AND NOTES (0.2%)* Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $1,064,000 $1,473,640 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 †† 2,883,000 2,578,483 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 710,000 629,681 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 1,045,000 1,092,678 Total convertible bonds and notes (cost $5,962,933) SHORT-TERM INVESTMENTS (5.2%)* Principal amount/shares Value SSgA Prime Money Market Fund 0.14% P 6,780,658 $6,780,658 U.S. Treasury Bills with an effective yield of 0.100%, October 18, 2012 ## $701,000 700,967 U.S. Treasury Bills with effective yields ranging from 0.151% to 0.169%, July 25, 2013 # ## 108,941,000 108,801,882 U.S. Treasury Bills with effective yields ranging from 0.090% to 0.105%, November 15, 2012 # ## 55,281,000 55,274,015 Total short-term investments (cost $171,549,028) TOTAL INVESTMENTS Total investments (cost $3,564,681,179) Diversified Income Trust 57 Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen KRW South Korean Won MXN Mexican Peso MYR Malaysian Ringgit RUB Russian Ruble SEK Swedish Krona USD / $ United States Dollar Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2011 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures. * Percentages indicated are based on net assets of $3,321,207,627. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). E Extended settlement date on premium. 58 Diversified Income Trust F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. g The notes are secured by debt and equity securities and equity participation agreements held by Neon Capital, Ltd. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $658,268,169 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 81.6% Netherlands 0.9% Russia 3.1 Germany 0.8 Argentina 3.0 Turkey 0.5 Venezuela 2.5 Canada 0.5 Luxembourg 1.5 Brazil 0.5 Ukraine 1.2 Other 3.0 United Kingdom 0.9 Total 100.0% FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $1,946,694,057) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Brazilian Real Buy 10/17/12 $509,945 $504,530 $5,415 Brazilian Real Sell 10/17/12 509,945 510,008 63 Swiss Franc Buy 10/17/12 7,953,684 7,820,058 133,626 Barclays Bank PLC Australian Dollar Buy 10/17/12 17,429,949 16,864,543 565,406 Brazilian Real Sell 10/17/12 5,137,213 5,160,406 23,193 British Pound Sell 10/17/12 18,358,474 17,995,475 (362,999) Canadian Dollar Buy 10/17/12 27,129,324 27,184,915 (55,591) Canadian Dollar Sell 10/17/12 27,119,664 27,238,588 118,924 Chilean Peso Sell 10/17/12 2,359,489 2,445,209 85,720 Czech Koruna Buy 10/17/12 15,186,353 15,434,264 (247,911) Czech Koruna Sell 10/17/12 15,186,353 15,142,200 (44,153) Euro Sell 10/17/12 25,019,350 23,365,359 (1,653,991) Hungarian Forint Buy 10/17/12 17,777 17,326 451 Hungarian Forint Sell 10/17/12 17,777 17,993 216 Japanese Yen Sell 10/17/12 9,871,141 9,839,237 (31,904) Malaysian Ringgit Buy 10/17/12 237,292 288,971 (51,679) Diversified Income Trust 59 FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $1,946,694,057) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Mexican Peso Buy 10/17/12 $1,924,606 $1,985,403 $(60,797) New Zealand Dollar Sell 10/17/12 6,330,487 6,050,356 (280,131) Norwegian Krone Sell 10/17/12 7,461,349 7,601,382 140,033 Polish Zloty Buy 10/17/12 2,047,584 2,649,073 (601,489) Singapore Dollar Sell 10/17/12 5,548,783 5,417,853 (130,930) South African Rand Sell 10/17/12 2,604,205 2,616,023 11,818 South Korean Won Buy 10/17/12 2,748,988 2,623,130 125,858 Swedish Krona Buy 10/17/12 1,359,546 1,326,974 32,572 Swiss Franc Buy 10/17/12 11,202,310 11,213,850 (11,540) Swiss Franc Sell 10/17/12 11,202,310 11,021,413 (180,897) Taiwan Dollar Buy 10/17/12 15,861,299 15,781,289 80,010 Taiwan Dollar Sell 10/17/12 15,861,299 15,618,506 (242,793) Turkish Lira Buy 10/17/12 5,074,262 5,050,562 23,700 Citibank, N.A. Australian Dollar Buy 10/17/12 7,267,037 7,031,624 235,413 Brazilian Real Sell 10/17/12 5,569,864 5,576,477 6,613 British Pound Sell 10/17/12 17,258,199 16,979,696 (278,503) Canadian Dollar Buy 10/17/12 21,703,215 21,766,516 (63,301) Canadian Dollar Sell 10/17/12 21,703,215 21,801,440 98,225 Czech Koruna Buy 10/17/12 12,759,466 12,916,752 (157,286) Czech Koruna Sell 10/17/12 12,759,466 12,707,800 (51,666) Euro Sell 10/17/12 47,593,150 46,697,542 (895,608) Mexican Peso Buy 10/17/12 1,544,152 1,546,563 (2,411) Mexican Peso Sell 10/17/12 1,544,152 1,514,022 (30,130) Singapore Dollar Sell 10/17/12 313,146 172,618 (140,528) South Korean Won Buy 10/17/12 2,108,410 1,993,508 114,902 Taiwan Dollar Sell 10/17/12 4,840,242 4,688,392 (151,850) Turkish Lira Buy 10/17/12 10,815,195 10,663,359 151,836 Credit Suisse AG Australian Dollar Buy 10/17/12 10,143,849 9,586,714 557,135 Brazilian Real Sell 10/17/12 6,089,164 6,117,695 28,531 British Pound Buy 10/17/12 31,710,811 31,639,319 71,492 British Pound Sell 10/17/12 31,710,811 31,570,540 (140,271) Canadian Dollar Buy 10/17/12 46,256,658 46,423,824 (167,166) Canadian Dollar Sell 10/17/12 46,277,910 46,411,766 133,856 Chilean Peso Sell 10/17/12 1,247,937 1,296,480 48,543 Czech Koruna Buy 10/17/12 17,901,170 18,171,036 (269,866) Czech Koruna Sell 10/17/12 17,901,170 17,925,465 24,295 Euro Sell 10/17/12 22,098,775 20,990,362 (1,108,413) Hungarian Forint Buy 10/17/12 5,207,589 5,154,030 53,559 Hungarian Forint Sell 10/17/12 5,207,589 5,080,036 (127,553) Japanese Yen Buy 10/17/12 4,597,687 4,579,633 18,054 Japanese Yen Sell 10/17/12 4,597,687 4,613,081 15,394 Malaysian Ringgit Buy 10/17/12 3,950,508 3,871,601 78,907 60 Diversified Income Trust FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $1,946,694,057) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG cont. Malaysian Ringgit Sell 10/17/12 $3,950,508 $3,939,482 $(11,026) Mexican Peso Buy 10/17/12 5,462,552 5,511,149 (48,597) Mexican Peso Sell 10/17/12 5,462,552 5,352,681 (109,871) New Zealand Dollar Sell 10/17/12 7,872,951 7,595,801 (277,150) Norwegian Krone Buy 10/17/12 9,169,968 8,710,695 459,273 Philippines Peso Buy 10/17/12 6,907,731 6,861,130 46,601 Polish Zloty Buy 10/17/12 5,036,691 5,203,747 (167,056) Singapore Dollar Buy 10/17/12 12,412,565 12,368,717 43,848 Singapore Dollar Sell 10/17/12 12,412,565 12,241,929 (170,636) South African Rand Sell 10/17/12 3,571,940 3,608,436 36,496 South Korean Won Buy 10/17/12 5,101,316 4,987,705 113,611 South Korean Won Sell 10/17/12 5,101,316 5,065,589 (35,727) Swedish Krona Buy 10/17/12 38,044,326 37,930,246 114,080 Swedish Krona Sell 10/17/12 38,044,326 37,753,224 (291,102) Swiss Franc Buy 10/17/12 3,008,157 2,960,714 47,443 Swiss Franc Sell 10/17/12 3,008,157 3,011,179 3,022 Taiwan Dollar Sell 10/17/12 3,959,920 3,822,124 (137,796) Turkish Lira Buy 10/17/12 5,386,944 5,395,853 (8,909) Turkish Lira Sell 10/17/12 5,386,944 5,390,453 3,509 Deutsche Bank AG Australian Dollar Buy 10/17/12 5,221,007 4,744,368 476,639 Brazilian Real Sell 10/17/12 2,463,225 2,532,332 69,107 British Pound Buy 10/17/12 34,260,303 34,227,696 32,607 British Pound Sell 10/17/12 34,260,303 34,047,238 (213,065) Canadian Dollar Sell 10/17/12 8,698,328 8,747,944 49,616 Czech Koruna Buy 10/17/12 10,325,125 10,581,595 (256,470) Czech Koruna Sell 10/17/12 10,325,125 10,275,574 (49,551) Euro Sell 10/17/12 26,664,970 25,797,145 (867,825) Japanese Yen Buy 10/17/12 17,164,846 17,207,052 (42,206) Japanese Yen Sell 10/17/12 17,164,846 17,157,522 (7,324) Mexican Peso Buy 10/17/12 8,038,277 7,911,736 126,541 Mexican Peso Sell 10/17/12 8,038,277 7,873,906 (164,371) Norwegian Krone Buy 10/17/12 8,681,975 8,481,500 200,475 Polish Zloty Buy 10/17/12 4,313,234 4,744,262 (431,028) Singapore Dollar Sell 10/17/12 2,911,204 2,797,216 (113,988) South Korean Won Buy 10/17/12 5,208,628 5,027,011 181,617 Swedish Krona Buy 10/17/12 9,782,949 9,519,898 263,051 Swiss Franc Buy 10/17/12 1,980,338 1,870,678 109,660 Turkish Lira Buy 10/17/12 5,371,788 5,221,744 150,044 Goldman Sachs International Czech Koruna Buy 10/17/12 230,298 233,787 (3,489) Czech Koruna Sell 10/17/12 230,298 229,247 (1,051) Euro Buy 10/17/12 99,092 99,540 (448) Euro Sell 10/17/12 99,092 97,006 (2,086) Diversified Income Trust 61 FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $1,946,694,057) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. Japanese Yen Buy 10/17/12 $1 $1 $— Japanese Yen Sell 10/17/12 1 1 — Singapore Dollar Sell 10/17/12 1,555,543 1,411,411 (144,132) South Korean Won Buy 10/17/12 168,766 164,058 4,708 Swedish Krona Buy 10/17/12 78,001 77,366 635 Swedish Krona Sell 10/17/12 78,001 76,199 (1,802) Turkish Lira Buy 10/17/12 2,322,689 2,285,845 36,844 HSBC Bank USA, National Association Australian Dollar Buy 10/17/12 8,183,980 8,032,995 150,985 British Pound Sell 10/17/12 8,299,106 8,369,376 70,270 Canadian Dollar Buy 10/17/12 16,937,550 17,015,415 (77,865) Canadian Dollar Sell 10/17/12 16,937,550 16,984,545 46,995 Czech Koruna Buy 10/17/12 10,026,339 10,142,253 (115,914) Czech Koruna Sell 10/17/12 10,026,339 10,007,912 (18,427) Euro Sell 10/17/12 22,652,713 21,505,787 (1,146,926) Indian Rupee Sell 10/17/12 4,717,866 4,077,499 (640,367) Japanese Yen Sell 10/17/12 10,984,974 10,963,004 (21,970) Norwegian Krone Buy 10/17/12 17,327,820 17,110,095 217,725 Russian Ruble Buy 10/17/12 5,089,748 5,200,114 (110,366) Singapore Dollar Sell 10/17/12 287,560 147,240 (140,320) South Korean Won Buy 10/17/12 2,175,494 2,098,964 76,530 Turkish Lira Buy 10/17/12 8,670,833 8,431,078 239,755 JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/17/12 7,376,648 6,784,335 592,313 Brazilian Real Sell 10/17/12 3,079,856 3,111,143 31,287 British Pound Sell 10/17/12 5,065,075 4,891,794 (173,281) Canadian Dollar Buy 10/17/12 17,643,141 17,720,844 (77,703) Canadian Dollar Sell 10/17/12 17,643,141 17,795,356 152,215 Chilean Peso Sell 10/17/12 1,386,609 1,436,104 49,495 Czech Koruna Buy 10/17/12 15,186,364 15,433,884 (247,520) Czech Koruna Sell 10/17/12 15,186,364 15,179,175 (7,189) Euro Sell 10/17/12 14,184,920 13,154,748 (1,030,172) Hungarian Forint Buy 10/17/12 5,207,588 5,094,534 113,054 Hungarian Forint Sell 10/17/12 5,207,588 5,080,592 (126,996) Japanese Yen Buy 10/17/12 11,956,413 11,959,104 (2,691) Japanese Yen Sell 10/17/12 11,956,413 11,931,089 (25,324) Mexican Peso Buy 10/17/12 1,451,691 1,459,209 (7,518) Mexican Peso Sell 10/17/12 1,451,691 1,424,333 (27,358) New Zealand Dollar Sell 10/17/12 7,720,187 7,650,784 (69,403) Norwegian Krone Buy 10/17/12 13,437,334 13,213,080 224,254 Peruvian New Sol Buy 10/17/12 10,042,434 10,040,261 2,173 Peruvian New Sol Sell 10/17/12 10,042,434 9,965,534 (76,900) Polish Zloty Buy 10/17/12 2,263,157 2,530,333 (267,176) Russian Ruble Buy 10/17/12 1,053,615 1,311,964 (258,349) 62 Diversified Income Trust FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $1,946,694,057) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Singapore Dollar Sell 10/17/12 $2,692,418 $2,559,445 $(132,973) South African Rand Sell 10/17/12 973,298 944,834 (28,464) South Korean Won Buy 10/17/12 2,753,925 2,624,775 129,150 Swedish Krona Buy 10/17/12 7,508,644 7,447,337 61,307 Swedish Krona Sell 10/17/12 7,508,644 7,338,003 (170,641) Swiss Franc Buy 10/17/12 3,670,857 3,613,039 57,818 Swiss Franc Sell 10/17/12 3,670,857 3,674,349 3,492 Taiwan Dollar Sell 10/17/12 4,734,627 4,545,112 (189,515) Turkish Lira Buy 10/17/12 2,611,388 2,489,196 122,192 Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/17/12 3,698,788 3,660,654 38,134 Australian Dollar Sell 10/17/12 3,698,788 3,640,176 (58,612) Brazilian Real Buy 10/17/12 19,988 19,811 177 Brazilian Real Sell 10/17/12 19,988 19,991 3 Czech Koruna Buy 10/17/12 139,236 141,348 (2,112) Czech Koruna Sell 10/17/12 139,236 138,686 (550) Euro Buy 10/17/12 120,298 119,155 1,143 Euro Sell 10/17/12 120,298 122,273 1,975 Singapore Dollar Buy 10/17/12 8,295,387 8,291,643 3,744 Singapore Dollar Sell 10/17/12 8,295,387 8,166,977 (128,410) South Korean Won Buy 10/17/12 186,078 183,144 2,934 South Korean Won Sell 10/17/12 186,078 181,628 (4,450) Swiss Franc Buy 10/17/12 12,698,625 12,488,024 210,601 Taiwan Dollar Buy 10/17/12 2,639,660 2,627,382 12,278 Taiwan Dollar Sell 10/17/12 2,639,660 2,591,306 (48,354) Turkish Lira Buy 10/17/12 1,777,771 1,751,778 25,993 State Street Bank and Trust Co. Australian Dollar Buy 10/17/12 18,014,158 17,615,971 398,187 Brazilian Real Sell 10/17/12 1,933,292 1,960,395 27,103 British Pound Sell 10/17/12 7,392,542 7,242,747 (149,795) Canadian Dollar Sell 10/17/12 11,700,778 11,737,461 36,683 Chilean Peso Buy 10/17/12 978,652 945,654 32,998 Czech Koruna Buy 10/17/12 10,013,309 10,284,956 (271,647) Czech Koruna Sell 10/17/12 10,013,309 9,973,575 (39,734) Euro Sell 10/17/12 17,830,370 17,330,711 (499,659) Hungarian Forint Buy 10/17/12 6,353,409 6,197,074 156,335 Hungarian Forint Sell 10/17/12 6,353,409 6,239,973 (113,436) Japanese Yen Sell 10/17/12 12,035,441 12,009,718 (25,723) Mexican Peso Buy 10/17/12 4,457,029 4,504,304 (47,275) New Zealand Dollar Sell 10/17/12 5,243,004 5,028,083 (214,921) Norwegian Krone Buy 10/17/12 15,399,264 15,116,923 282,341 Polish Zloty Buy 10/17/12 1,623,448 2,078,648 (455,200) Singapore Dollar Sell 10/17/12 3,489,420 3,391,939 (97,481) South African Rand Sell 10/17/12 1,155,691 1,236,738 81,047 Diversified Income Trust 63 FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $1,946,694,057) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. South Korean Won Buy 10/17/12 $1,913,794 $1,781,489 $132,305 Swedish Krona Sell 10/17/12 16,280,542 15,812,283 (468,259) Taiwan Dollar Sell 10/17/12 4,194,385 4,036,273 (158,112) Thai Baht Buy 10/17/12 8,130,866 8,007,719 123,147 Turkish Lira Buy 10/17/12 4,198,784 4,011,716 187,068 UBS AG Australian Dollar Buy 10/17/12 22,385,839 21,920,143 465,696 British Pound Sell 10/17/12 9,462,460 9,312,016 (150,444) Canadian Dollar Sell 10/17/12 746,163 662,440 (83,723) Czech Koruna Buy 10/17/12 15,433,464 15,640,840 (207,376) Czech Koruna Sell 10/17/12 15,433,464 15,415,303 (18,161) Euro Sell 10/17/12 16,009,186 15,640,893 (368,293) Hungarian Forint Buy 10/17/12 5,064,432 4,938,832 125,600 Hungarian Forint Sell 10/17/12 5,064,432 5,099,256 34,824 Indian Rupee Buy 10/17/12 8,042,293 7,890,283 152,010 Indian Rupee Sell 10/17/12 8,133,949 7,659,478 (474,471) Japanese Yen Sell 10/17/12 569,955 571,795 1,840 Mexican Peso Buy 10/17/12 6,148,610 6,155,001 (6,391) New Zealand Dollar Sell 10/17/12 7,666,202 7,599,091 (67,111) Norwegian Krone Sell 10/17/12 3,538,623 3,491,273 (47,350) Philippines Peso Buy 10/17/12 8,192,500 8,140,847 51,653 Russian Ruble Buy 10/17/12 5,089,748 5,200,284 (110,536) Singapore Dollar Sell 10/17/12 4,089,880 3,958,197 (131,683) South African Rand Sell 10/17/12 1,671,758 1,812,528 140,770 Swedish Krona Buy 10/17/12 16,243,033 16,149,350 93,683 Swedish Krona Sell 10/17/12 16,243,033 16,174,438 (68,595) Swiss Franc Sell 10/17/12 27,838,638 27,385,827 (452,811) Taiwan Dollar Sell 10/17/12 825,326 611,457 (213,869) Thai Baht Buy 10/17/12 8,130,866 8,006,823 124,043 Turkish Lira Buy 10/17/12 7,217,625 7,061,642 155,983 WestPac Banking Corp. Australian Dollar Buy 10/17/12 11,320,971 11,100,247 220,724 British Pound Sell 10/17/12 8,299,050 8,314,975 15,925 Canadian Dollar Sell 10/17/12 1,842,836 1,777,207 (65,629) Euro Sell 10/17/12 17,856,050 17,003,268 (852,782) Mexican Peso Buy 10/17/12 10,294,613 10,196,771 97,842 Mexican Peso Sell 10/17/12 10,294,613 10,157,622 (136,991) Norwegian Krone Buy 10/17/12 16,605,357 16,381,189 224,168 Swedish Krona Buy 10/17/12 12,959,230 12,661,329 297,901 Total 64 Diversified Income Trust FUTURES CONTRACTS OUTSTANDING at 9/30/12 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 465 $53,305,560 Dec-12 $(288,626) Australian Government Treasury Bond 10 yr (Short) 20 2,632,509 Dec-12 (51,152) Canadian Government Bond 10 yr (Long) 358 49,991,089 Dec-12 438,624 Euro-Bobl 5 yr (Short) 792 127,922,177 Dec-12 168,489 Euro-Bund 10 yr (Short) 1,507 274,547,521 Dec-12 896,252 Euro-Swiss Franc 3 Month (Short) 547 145,415,922 Dec-12 (2,118,129) Japanese Government Bond 10 yr (Long) 25 46,191,056 Dec-12 147,072 Japanese Government Bond 10 yr Mini (Long) 32 5,914,505 Dec-12 20,728 U.K. Gilt 10 yr (Long) 3 584,331 Dec-12 (590) U.S. Treasury Note 10 yr (Short) 46 6,140,281 Dec-12 (29,541) Total WRITTEN OPTIONS OUTSTANDING at 9/30/12 (premiums $214,559,020) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. E $41,851,085 Aug-16/4.35 $6,382,583 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. E 123,579,123 Jun-16/4.39 13,714,193 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. E 86,626,761 Jul-16/4.67 15,908,485 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. E 94,140,511 Aug-16/4.68 17,356,215 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. E 35,487,976 Jul-16/4.80 6,888,110 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. E 86,626,761 Jul-16/4.67 1,664,273 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. E 94,140,511 Aug-16/4.68 1,800,626 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. E 35,487,976 Jul-16/4.80 629,734 Diversified Income Trust 65 WRITTEN OPTIONS OUTSTANDING at 9/30/12 (premiums $214,559,020) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. E $123,579,123 Jun-16/4.89 $895,207 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. E 97,522,326 May-16/4.11 9,392,180 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. E 125,585,277 Jun-16/4.12 12,126,138 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E 377,999,419 May-16/4.705 46,047,133 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E 377,999,419 May-16/4.705 2,879,600 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. E 97,522,326 May-16/5.11 634,188 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. E 125,585,277 Jun-16/5.12 821,077 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. E 100,615,452 May-16/4.60 11,741,622 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. E 8,885,697 May-16/4.765 1,103,221 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. E 100,615,452 May-16/4.60 825,550 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. E 8,885,697 May-16/4.765 66,572 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing October 2022. 75,455,000 Oct-12/1.75 569,685 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. E 42,739,547 Sep-16/3.49 4,045,597 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. E 101,118,714 May-16/4.36 10,781,884 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing October 2022. 75,455,000 Oct-12/1.75 347,848 66 Diversified Income Trust WRITTEN OPTIONS OUTSTANDING at 9/30/12 (premiums $214,559,020) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. E $42,739,547 Sep-16/3.49 $1,733,516 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. E 101,118,714 May-16/4.86 735,436 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. E 122,794,492 Jun-16/4.575 14,179,325 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. E 89,044,022 Jul-16/4.74 16,172,353 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. E 49,952,737 Jul-16/4.79 9,250,398 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. E 49,952,737 Jul-16/4.79 889,209 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. E 89,044,022 Jul-16/4.74 1,623,629 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. E 122,794,492 Jun-16/4.575 1,029,141 Total E Extended settlement date on premium. TBA SALE COMMITMENTS OUTSTANDING at 9/30/12 (proceeds receivable $156,373,632) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Company, 3s, October 1, 2042 $17,000,000 10/11/12 $17,921,719 Federal National Mortgage Association, 3s, November 1, 2042 9,000,000 11/14/12 9,476,015 Federal National Mortgage Association, 3s, October 1, 2042 72,000,000 10/11/12 75,999,377 Government National Mortgage Association, 3s, November 1, 2042 16,000,000 11/20/12 17,095,626 Government National Mortgage Association, 3s, October 1, 2042 36,000,000 10/18/12 38,565,000 Total Diversified Income Trust 67 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $199,305,000 $— 5/14/14 0.58% 3 month USD- LIBOR-BBA $(1,045,266) 220,862,000 — 5/14/17 3 month USD- LIBOR-BBA 1.0925% 4,813,666 306,682,000 — 5/14/14 3 month USD- LIBOR-BBA 0.577% 1,589,575 295,858,000 — 5/14/17 1.1005% 3 month USD- LIBOR-BBA (6,566,671) 34,889,000 (712,608) 8/13/22 3 month USD- LIBOR-BBA 2.042% 519,922 34,889,000 (771,047) 9/12/22 3 month USD- LIBOR-BBA 2.064% 460,395 13,516,000 358,749 6/20/22 2.183% 3 month USD- LIBOR-BBA (369,477) CAD 28,405,000 — 6/13/14 1.285% 3 month CAD- BA-CDOR 12,792 CAD 48,444,000 — 6/13/17 1.5875% 3 month CAD- BA-CDOR (98,572) CAD 12,157,000 — 6/13/22 2.20% 3 month CAD- BA-CDOR (106,197) Barclay’s Bank, PLC $21,453,000 E 12,872 12/19/14 0.45% 3 month USD- LIBOR-BBA (16,304) 20,202,000 E 4,185 12/19/17 0.90% 3 month USD- LIBOR-BBA (59,451) 77,712,000 E (63,959) 12/19/14 3 month USD- LIBOR-BBA 0.45% 41,729 2,910,000 E (231,927) 12/19/42 2.40% 3 month USD- LIBOR-BBA (86,340) 37,374,000 E 2,236,206 12/19/42 3 month USD- LIBOR-BBA 2.40% 366,384 195,515,000 E 2,111,654 12/19/22 3 month USD- LIBOR-BBA 1.75% 1,792,966 109,101,000 E (633,969) 12/19/22 1.75% 3 month USD- LIBOR-BBA (456,134) AUD 73,904,000 — 9/25/22 6 month AUD- BBR-BBSW 3.78687% 532,847 AUD 125,613,000 — 9/17/22 3.88% 6 month AUD- BBR-BBSW (1,849,852) EUR 9,535,000 — 10/2/22 6 month EUR- EURIBOR- REUTERS 1.724% (31,698) EUR 398,858,000 E — 8/3/17 1 month EUR- EONIA-OIS- COMPOUND 1.41727% 179,393 EUR 18,811,000 — 8/16/22 1.862% 6 month EUR- EURIBOR- REUTERS (308,220) 68 Diversified Income Trust INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. EUR 23,509,000 $— 9/10/22 6 month EUR- EURIBOR- REUTERS 1.8325% $265,351 GBP 15,632,000 — 9/30/22 6 month GBP- LIBOR-BBA 1.865% (66,471) GBP 36,488,000 — 8/15/31 3.60% 6 month GBP- LIBOR-BBA (8,743,290) GBP 17,252,000 — 7/25/42 6 month GBP- LIBOR-BBA 2.8425% (590,003) GBP 30,633,000 — 7/25/22 1.885% 6 month GBP- LIBOR-BBA (144,808) GBP 9,460,000 — 8/2/22 6 month GBP- LIBOR-BBA 1.93% 103,941 GBP 25,256,000 — 9/17/22 6 month GBP- LIBOR-BBA 2.048% 615,922 GBP 62,088,000 — 9/21/22 1.9425% 6 month GBP- LIBOR-BBA (514,811) SEK 132,906,000 — 7/11/22 2.1275% 3 month SEK- STIBOR-SIDE (44,720) Citibank, N.A. $10,846,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% 334,924 225,503,000 E 53,579 12/19/14 0.45% 3 month USD- LIBOR-BBA (253,105) 576,427,000 E (664,038) 12/19/17 0.90% 3 month USD- LIBOR-BBA (2,479,783) 64,517,000 E (503,252) 12/19/22 1.75% 3 month USD- LIBOR-BBA (398,089) 7,866,000 E 333,581 12/19/42 3 month USD- LIBOR-BBA 2.40% (59,955) EUR 37,737,000 — 8/2/22 6 month EUR- EURIBOR- REUTERS 1.80% 367,601 GBP 22,988,000 — 8/8/22 6 month GBP- LIBOR-BBA 1.97% 380,819 GBP 29,632,000 — 9/24/22 1.9175% 6 month GBP- LIBOR-BBA (120,219) SEK 181,616,000 — 8/2/22 3 month SEK- STIBOR-SIDE 2.285% 444,293 Credit Suisse International $20,545,000 — 9/27/22 1.7325% 3 month USD- LIBOR-BBA (61,062) 710,791,000 E (812,272) 12/19/14 3 month USD- LIBOR-BBA 0.45% 154,406 93,480,000 E 48,128 12/19/17 3 month USD- LIBOR-BBA 0.90% 342,591 31,510,000 E 2,567,325 12/19/42 3 month USD- LIBOR-BBA 2.40% 990,879 Diversified Income Trust 69 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $409,423,000 E $397,054 12/19/14 0.45% 3 month USD- LIBOR-BBA $(159,763) 30,140,000 E (1,499) 12/19/17 0.90% 3 month USD- LIBOR-BBA (96,440) 101,965,000 E (6,713,355) 12/19/42 2.40% 3 month USD- LIBOR-BBA (1,612,045) 199,859,000 E 3,145,861 12/19/22 3 month USD- LIBOR-BBA 1.75% 2,820,090 444,684,000 E (5,942,948) 12/19/22 1.75% 3 month USD- LIBOR-BBA (5,218,114) AUD 30,888,000 — 9/21/22 6 month AUD- BBR-BBSW 3.8275% 511,150 AUD 23,954,000 — 7/17/22 3.77125% 6 month AUD- BBR-BBSW (306,002) AUD 33,194,000 — 7/24/22 6 month AUD- BBR-BBSW 3.665% 96,106 AUD 25,662,000 — 9/18/22 4.05% 6 month AUD- BBR-BBSW (761,763) CAD 45,144,000 — 9/20/22 3 month CAD- BA-CDOR 2.24125% 356,162 CAD 41,214,000 — 9/27/22 2.17% 3 month CAD- BA-CDOR (38,828) CAD 213,478,000 — 6/13/14 1.28797% 3 month CAD- BA-CDOR 83,373 CAD 7,676,000 — 6/13/17 3 month CAD- BA-CDOR 1.57927% 3,428 CAD 72,854,000 — 8/8/22 3 month CAD- BA-CDOR 2.273% 940,580 CAD 52,132,000 — 8/9/22 3 month CAD- BA-CDOR 2.26125% 613,477 CAD 37,404,000 — 9/12/22 2.3175% 3 month CAD- BA-CDOR (574,311) CAD 33,301,000 — 9/17/22 2.38% 3 month CAD- BA-CDOR (695,017) CHF 30,502,000 — 9/25/22 6 month CHF- LIBOR-BBA 0.945% 83,730 CHF 31,327,000 — 9/26/22 6 month CHF- LIBOR-BBA 0.9175% (3,467) CHF 31,385,000 — 9/27/22 6 month CHF- LIBOR-BBA 0.96% 132,463 CHF 21,225,000 — 10/2/22 6 month CHF- LIBOR-BBA 0.92% (5,619) CHF 6,285,000 — 5/11/22 6 month CHF- LIBOR-BBA 0.975% 78,517 CHF 52,573,000 — 5/14/22 1.0125% 6 month CHF- LIBOR-BBA (850,377) CHF 53,217,000 — 6/19/22 0.94% 6 month CHF- LIBOR-BBA (374,407) 70 Diversified Income Trust INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. CHF 53,406,000 $— 7/5/22 1.015% 6 month CHF- LIBOR-BBA $(746,460) CHF 33,971,000 — 7/25/22 0.9225% 6 month CHF- LIBOR-BBA (118,082) CHF 17,787,000 — 8/6/22 0.9075% 6 month CHF- LIBOR-BBA (9,229) EUR 30,502,000 — 9/25/22 1.545% 1 month EUR- EONIA-OIS- COMPOUND (361,027) EUR 30,552,000 — 9/26/22 1.5225% 1 month EUR- EONIA-OIS- COMPOUND (275,100) EUR 16,261,000 — 9/27/22 1.5275% 1 month EUR- EONIA-OIS- COMPOUND (154,891) EUR 161,600,000 — 6/28/14 0.85% 6 month EUR- EURIBOR- REUTERS (1,236,443) EUR 91,992,000 — 8/1/22 1 month EUR- EONIA-OIS- COMPOUND 1.45% 457,592 EUR 27,399,000 — 8/10/22 1.87% 6 month EUR- EURIBOR- REUTERS (484,832) EUR 51,827,000 — 8/30/22 1.375% 1 month EUR- EONIA-OIS- COMPOUND 354,244 EUR 53,934,000 — 9/6/22 1 month EUR- EONIA-OIS- COMPOUND 1.37% (435,857) EUR 24,034,000 — 9/7/22 1 month EUR- EONIA-OIS- COMPOUND 1.386% (148,460) EUR 17,356,000 — 9/19/22 6 month EUR- EURIBOR- REUTERS 1.913% 356,649 GBP 60,027,000 — 8/2/22 6 month GBP- LIBOR-BBA 1.9125% 499,767 GBP 38,699,000 — 9/11/22 1.93% 6 month GBP- LIBOR-BBA (274,083) GBP 20,067,000 — 9/13/22 1.985% 6 month GBP- LIBOR-BBA (307,586) MXN 364,910,000 — 7/21/20 1 month MXN- TIIE-BANXICO 6.895% 2,312,119 SEK 200,307,000 — 9/27/22 3 month SEK- STIBOR-SIDE 2.13625% 73,510 SEK 921,110,000 — 5/16/22 2.205% 3 month SEK- STIBOR-SIDE (2,071,506) Diversified Income Trust 71 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. SEK 98,415,000 $— 6/19/22 3 month SEK- STIBOR-SIDE 2.38% $463,674 SEK 122,845,000 — 7/2/22 3 month SEK- STIBOR-SIDE 2.325% 381,404 SEK 82,407,000 — 7/25/22 2.06% 3 month SEK- STIBOR-SIDE 52,095 SEK 102,333,000 — 9/7/22 3 month SEK- STIBOR-SIDE 2.1725% 86,079 Deutsche Bank AG $5,491,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% 165,773 24,879,000 E 7,717 12/19/17 0.90% 3 month USD- LIBOR-BBA (70,652) 188,780,000 E (1,776,070) 12/19/22 1.75% 3 month USD- LIBOR-BBA (1,468,359) KRW 42,221,000,000 — 4/24/17 3.54% 3 month KRW- CD-KSDA- BLOOMBERG (1,262,923) MXN 364,910,000 — 7/17/20 1 month MXN- TIIE-BANXICO 6.95% 2,418,992 MYR 113,864,000 — 7/23/17 3 month MYR- KLIBOR-BNM 2.98% (563,000) Goldman Sachs International $16,437,000 — 9/27/22 1.76% 3 month USD- LIBOR-BBA (91,475) 2,541,984,000 E 1,750,794 12/19/14 0.45% 3 month USD- LIBOR-BBA (1,706,304) 115,210,000 E 220,252 12/19/17 3 month USD- LIBOR-BBA 0.90% 583,164 300,556,000 E (4,730,199) 12/19/22 1.75% 3 month USD- LIBOR-BBA (4,240,293) 55,695,000 E 3,958,317 12/19/42 3 month USD- LIBOR-BBA 2.40% 1,171,896 AUD 103,275,000 — 9/17/22 3.88% 6 month AUD- BBR-BBSW (1,663,582) AUD 30,888,000 — 9/21/22 6 month AUD- BBR-BBSW 3.825% 358,072 AUD 61,776,000 — 9/24/22 6 month AUD- BBR-BBSW 3.82% 676,383 CHF 31,327,000 — 9/26/22 6 month CHF- LIBOR-BBA 0.93% 13,579 CHF 31,385,000 — 9/27/22 6 month CHF- LIBOR-BBA 0.945% 84,020 CHF 20,922,000 — 9/27/22 6 month CHF- LIBOR-BBA 0.972% 114,138 CHF 82,034,000 — 6/29/22 0.985% 6 month CHF- LIBOR-BBA (919,104) 72 Diversified Income Trust INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. CHF 26,634,000 $— 8/7/22 0.93% 6 month CHF- LIBOR-BBA $(97,312) CHF 47,448,000 — 8/30/22 0.9402% 6 month CHF- LIBOR-BBA (173,511) EUR 16,261,000 — 9/27/22 1.505% 1 month EUR- EONIA-OIS- COMPOUND (109,703) EUR 725,200,000 E — 8/1/17 1 month EUR- EONIA-OIS- COMPOUND 1.425% 419,363 EUR 88,383,000 — 8/3/22 1 month EUR- EONIA-OIS- COMPOUND 1.43% 251,405 EUR 362,600,000 E — 8/9/17 1 month EUR- EONIA-OIS- COMPOUND 1.4775% 396,065 EUR 362,600,000 E — 8/9/17 1 month EUR- EONIA-OIS- COMPOUND 1.497% 484,598 EUR 44,851,000 — 8/29/22 1.4017% 1 month EUR- EONIA-OIS- COMPOUND 154,466 EUR 414,401,000 — 8/30/14 1 month EUR- EONIA-OIS- COMPOUND 0.11% (51,566) EUR 414,401,000 — 8/30/14 0.309% 3 month EUR- EURIBOR- REUTERS (429,684) EUR 414,401,000 — 8/31/14 1 month EUR- EONIA-OIS- COMPOUND 0.11% (51,623) EUR 414,401,000 — 8/31/14 0.314% 3 month EUR- EURIBOR- REUTERS (485,873) EUR 257,672,000 E — 8/31/17 1 month EUR- EONIA-OIS- COMPOUND 1.38% (149,005) EUR 414,401,000 — 9/3/14 1 month EUR- EONIA-OIS- COMPOUND 0.086% (378,971) EUR 414,401,000 — 9/3/14 0.283% 3 month EUR- EURIBOR- REUTERS (143,782) EUR 51,738,000 — 9/25/22 1.824% 6 month EUR- EURIBOR- REUTERS (485,268) GBP 36,428,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% 4,104,939 Diversified Income Trust 73 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. GBP 66,574,000 $— 8/2/22 6 month GBP- LIBOR-BBA 1.91% $529,114 GBP 21,084,000 — 8/7/22 1.9775% 6 month GBP- LIBOR-BBA (373,487) GBP 41,499,000 — 8/28/22 1.9225% 6 month GBP- LIBOR-BBA (303,075) SEK 98,145,000 — 5/16/22 3 month SEK- STIBOR-SIDE 2.205% 220,721 SEK 252,260,000 — 5/29/22 3 month SEK- STIBOR-SIDE 2.215% 600,676 SEK 212,159,000 — 6/11/22 2.28% 3 month SEK- STIBOR-SIDE (702,987) SEK 187,367,000 — 8/1/22 3 month SEK- STIBOR-SIDE 2.30% 498,487 SEK 262,520,000 — 8/13/22 2.325% 3 month SEK- STIBOR-SIDE (778,624) SEK 129,169,000 — 8/15/22 3 month SEK- STIBOR-SIDE 2.26% 267,160 SEK 70,280,000 — 8/30/22 2.2102% 3 month SEK- STIBOR-SIDE (99,269) JPMorgan Chase Bank NA $39,207,000 E 46,836 12/19/14 0.45% 3 month USD- LIBOR-BBA (6,485) 17,302,000 E (31,556) 12/19/17 0.90% 3 month USD- LIBOR-BBA (86,057) 167,413,000 E (2,465,211) 12/19/22 1.75% 3 month USD- LIBOR-BBA (2,192,328) 32,044,000 E 576,151 12/19/22 3 month USD- LIBOR-BBA 1.75% 523,919 14,569,000 E 1,471,111 12/19/42 3 month USD- LIBOR-BBA 2.40% 742,224 212,042,000 — 9/7/22 1.678% 3 month USD- LIBOR-BBA 162,120 46,607,000 — 9/26/22 3 month USD- LIBOR-BBA 1.73875% 168,274 CAD 41,210,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR (1,157,002) CAD 72,924,000 — 5/2/15 3 month CAD- BA-CDOR 1.6575% 627,837 CAD 245,603,000 — 6/13/14 3 month CAD- BA-CDOR 1.2825% (122,452) CAD 40,671,000 — 6/13/17 3 month CAD- BA-CDOR 1.56% (20,192) CAD 56,662,000 — 8/8/22 2.25% 3 month CAD- BA-CDOR (610,268) CAD 33,810,000 — 8/27/22 2.2275% 3 month CAD- BA-CDOR (261,117) 74 Diversified Income Trust INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank NA cont. EUR 18,125,000 $— 7/30/22 6 month EUR- EURIBOR- REUTERS 1.803% $185,728 GBP 7,639,000 — 8/2/22 6 month GBP- LIBOR-BBA 1.92% 72,385 JPY 2,128,623,000 — 9/19/22 0.80% 6 month JPY- LIBOR-BBA (77,040) MXN 232,234,000 — 9/11/20 6.82% 1 month MXN- TIIE-BANXICO (1,392,327) MXN 299,735,000 — 9/14/20 6.82% 1 month MXN- TIIE-BANXICO (1,793,279) MXN 52,130,000 — 7/16/20 1 month MXN- TIIE-BANXICO 6.99% 356,263 MXN 325,230,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO (1,244,223) MXN 778,041,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO (2,976,528) MXN 325,230,000 — 8/19/20 1 month MXN- TIIE-BANXICO 6.615% 1,602,209 MXN 528,640,000 — 11/4/20 1 month MXN- TIIE-BANXICO 6.75% 2,991,451 The Royal Bank of Scotland PLC $43,224,000 E (543,180) 12/19/22 1.75% 3 month USD- LIBOR-BBA (472,725) UBS AG CHF 419,232,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (2,683,192) Total E Extended effective date. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC $8,725,965 $— 1/12/40 5.00% (1 month Synthetic MBX $31,411 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,979,863 — 1/12/41 3.50% (1 month Synthetic TRS (128,906) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 3,476,141 — 1/12/41 5.00% (1 month Synthetic TRS (41,966) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Diversified Income Trust 75 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $3,979,863 $— 1/12/41 3.50% (1 month Synthetic MBX $8,092 USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 3,618,424 — 1/12/41 4.00% (1 month Synthetic MBX (9,224) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 3,339,145 — 1/12/41 4.50% (1 month Synthetic MBX 712 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 10,831,870 — 1/12/40 5.00% (1 month Synthetic MBX 38,992 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 8,843,304 — 1/12/41 5.00% (1 month Synthetic MBX 31,822 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 14,601,894 — 1/12/38 (6.50%) 1 month Synthetic MBX (34,405) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 18,386,783 — 1/12/40 4.00% (1 month Synthetic MBX (3,753) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 11,866,260 — 1/12/41 4.00% (1 month Synthetic TRS (323,746) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 5,394,347 — 1/12/41 4.00% (1 month Synthetic TRS (147,173) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 4,866,598 — 1/12/41 5.00% (1 month Synthetic MBX 17,512 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 5,254,466 — 1/12/40 4.00% (1 month Synthetic MBX (1,073) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 2,918,536 — 1/12/40 4.50% (1 month Synthetic MBX (4,847) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 76 Diversified Income Trust TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $3,333,207 $— 1/12/40 5.00% (1 month Synthetic MBX $11,999 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 36,356,571 — 1/12/38 (6.50%) 1 month Synthetic MBX (85,664) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 29,108,513 — 1/12/41 5.00% (1 month Synthetic MBX 104,746 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 10,418,921 — 1/12/40 4.00% (1 month Synthetic MBX (2,127) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,217,534 — 1/12/40 4.00% (1 month Synthetic TRS (26,746) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,876,748 — 1/12/38 6.50% (1 month Synthetic TRS (8,851) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 10,294,957 — 1/12/38 (6.50%) 1 month Synthetic MBX (24,257) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 72,920,000 — 4/7/16 (2.63%) USA Non Revised (1,695,900) Consumer Price Index-Urban (CPI-U) 23,983,450 — 1/12/41 3.50% (1 month Synthetic MBX 48,766 USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 5,032,935 — 1/12/41 3.50% (1 month Synthetic MBX 10,233 USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 50,348,200 — 1/12/41 4.00% (1 month Synthetic TRS (1,373,644) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 26,053 — 1/12/41 4.00% (1 month Synthetic TRS (711) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 4,807,316 — 1/12/41 5.00% (1 month Synthetic MBX 7,538 USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools Diversified Income Trust 77 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $55,574,733 $— 1/12/38 (6.50%) 1 month Synthetic MBX $(130,946) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 34,346,788 — 1/12/40 4.00% (1 month Synthetic MBX (7,011) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 15,345,127 — 1/12/38 (6.50%) 1 month Synthetic MBX (36,156) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 23,838,902 — 1/12/41 4.00% (1 month Synthetic TRS (650,394) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 8,686,776 — 1/12/40 (4.00%) 1 month Synthetic TRS 190,826 USD-LIBOR Index 4.00% 30 year Fannie Mae pools 5,768,323 — 1/12/40 5.00% (1 month Synthetic MBX 20,764 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 11,844,549 — 1/12/41 4.00% (1 month Synthetic TRS (323,154) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 770,593 — 1/12/41 (4.50%) 1 month Synthetic TRS 13,599 USD-LIBOR Index 4.50% 30 year Ginnie Mae II pools 51,737,866 — 1/12/40 4.50% (1 month Synthetic MBX (85,923) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 156,853,929 — 1/12/41 5.00% (1 month Synthetic MBX 564,432 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 11,143,616 — 1/12/41 3.50% (1 month Synthetic MBX 22,658 USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 44,285,346 — 1/12/41 5.00% (1 month Synthetic MBX 159,359 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 78 Diversified Income Trust TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $7,646,149 $— 1/12/40 5.00% (1 month Synthetic MBX $27,524 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 24,795,205 — 1/12/40 5.00% (1 month Synthetic MBX 89,256 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 17,976,036 — 1/12/40 5.00% (1 month Synthetic MBX 64,709 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 241,827 — 1/12/39 (6.00%)1 month Synthetic TRS (1,770) USD-LIBOR Index 6.00% 30 year Fannie Mae pools 4,159,536 — 1/12/41 5.00% (1 month Synthetic TRS (43,714) USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools Citibank, N.A. 4,724,076 — 1/12/41 5.00% (1 month Synthetic MBX 16,999 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 28,417,456 — 1/12/41 5.00% (1 month Synthetic MBX 102,259 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Credit Suisse International 16,685,479 — 1/12/41 5.00% (1 month Synthetic MBX 60,042 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 86,070,608 — 1/12/41 4.50% (1 month Synthetic MBX 354,441 USD-LIBOR) Index 4.50% 30 year Ginnie Mae II pools 14,368,101 (35,920) 1/12/41 3.50% (1 month Synthetic MBX (23,626) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 3,592,224 (8,419) 1/12/41 3.50% (1 month Synthetic MBX (5,345) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 7,645,006 — 1/12/41 4.00% (1 month Synthetic TRS (208,578) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools Diversified Income Trust 79 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $1,508,626 $— 1/12/41 (4.50%) 1 month Synthetic TRS $34,634 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 16,856,790 — 1/12/41 4.00% (1 month Synthetic TRS (459,902) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 3,476,141 — 1/12/41 5.00% (1 month Synthetic MBX 12,509 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 25,165,917 — 1/12/38 (6.50%) 1 month Synthetic MBX (59,296) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 247,457 — 1/12/40 5.00% (1 month Synthetic TRS (2,793) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 929,019 — 1/12/34 5.00% (1 month Synthetic MBX 2,765 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,289,994 — 1/12/36 5.00% (1 month Synthetic MBX 4,041 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,287,531 — 1/12/39 5.00% (1 month Synthetic MBX (6,828) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,027,861 — 1/12/42 4.50% (1 month Synthetic TRS (104,436) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 4,027,861 — 1/12/42 4.50% (1 month Synthetic MBX 9,038 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 28,129,671 — 1/12/41 3.50% (1 month Synthetic MBX 57,196 USD-LIBOR) Index 3.50% 30 year Fannie Mae pools Deutsche Bank AG 6,217,953 — 1/12/40 4.00% (1 month Synthetic MBX (1,269) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 80 Diversified Income Trust TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG cont. $25,165,917 $— 1/12/38 (6.50%) 1 month Synthetic MBX $(59,296) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 680,236 — 1/12/34 5.50% (1 month Synthetic MBX 2,841 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 1,273,185 — 1/12/36 5.50% (1 month Synthetic MBX 5,119 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Goldman Sachs International 22,574,624 — 1/12/41 4.00% (1 month Synthetic TRS (615,901) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 3,618,424 — 1/12/41 4.00% (1 month Synthetic TRS (98,721) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 3,339,145 — 1/12/41 4.50% (1 month Synthetic TRS (76,658) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 41,680,000 — 3/1/16 2.47% USA Non Revised 543,090 Consumer Price Index-Urban (CPI-U) 31,260,000 — 3/3/16 2.45% USA Non Revised 385,905 Consumer Price Index-Urban (CPI-U) 8,743,059 — 1/12/38 6.50% (1 month Synthetic TRS (41,233) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 7,715,928 — 1/12/41 4.00% (1 month Synthetic TRS (210,513) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 431,316 — 1/12/41 4.00% (1 month Synthetic TRS (11,768) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 12,655,730 — 1/12/38 (6.50%) 1 month Synthetic MBX (29,820) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 4,754,471 — 1/12/38 (6.50%) 1 month Synthetic MBX (11,203) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Diversified Income Trust 81 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $3,145,740 $— 1/12/38 (6.50%) 1 month Synthetic MBX $(7,412) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 17,476,265 — 1/12/41 4.00% (1 month Synthetic TRS (476,803) USD-LIBOR) Index 4.00% 30 30 year Fannie Mae pools 646,135 — 1/12/38 6.50% (1 month Synthetic TRS (3,047) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 4,715,621 — 1/12/39 (6.00%) 1 month Synthetic MBX (21,677) USD-LIBOR Index 6.00% 30 year Fannie Mae pools 5,452,615 — 1/12/38 6.50% (1 month Synthetic MBX 12,848 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 6,004,829 — 1/12/40 (5.00%) 1 month Synthetic MBX (21,616) USD-LIBOR Index 5.00% 30 year Fannie Mae pools 4,331,623 — 1/12/39 5.50% (1 month Synthetic MBX 14,039 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 5,548,352 — 1/12/40 (4.50%) 1 month Synthetic MBX 9,214 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 32,143,185 — 1/12/41 4.00% (1 month Synthetic TRS (876,959) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 9,422,539 — 1/12/38 (6.50%) 1 month Synthetic MBX (22,202) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 7,669,612 — 1/12/41 4.00% (1 month Synthetic TRS (209,249) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 14,689,354 — 1/12/41 4.00% (1 month Synthetic TRS (400,768) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 82 Diversified Income Trust TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $14,465,736 $— 1/12/41 4.00% (1 month Synthetic TRS $(394,667) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 13,761,591 — 1/12/41 4.00% (1 month Synthetic TRS (375,456) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 17,337,010 — 1/12/38 (6.50%) 1 month Synthetic MBX (40,850) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 680,441 — 1/12/41 5.00% (1 month Synthetic TRS (7,151) USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools 840,353 — 1/12/41 (4.00%) 1 month Synthetic TRS 14,002 USD-LIBOR Index 4.00% 30 year Ginnie Mae II pools 11,307,466 — 1/12/38 (6.50%) 1 month Synthetic MBX (26,643) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 337,164 — 1/12/38 6.50% (1 month Synthetic TRS (1,590) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 5,845,413 — 1/12/38 6.50% (1 month Synthetic TRS (27,568) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 863,401 — 1/12/38 (6.50%) 1 month Synthetic MBX (2,034) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,303,311 — 1/12/38 (6.50%) 1 month Synthetic MBX (5,427) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 786,645 — 1/12/38 (6.50%) 1 month Synthetic MBX (1,854) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 34,850,000 — 4/3/17 2.3225% USA Non Revised 255,102 Consumer Price Index-Urban (CPI-U) 34,850,000 — 4/4/17 2.35% USA Non Revised 306,680 Consumer Price Index-Urban (CPI-U) Diversified Income Trust 83 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $11,713,562 $— 1/12/41 4.00% (1 month Synthetic TRS $(319,580) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 5,673,446 — 1/12/38 6.50% (1 month Synthetic TRS (26,757) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 11,346,683 — 1/12/38 6.50% (1 month Synthetic TRS (53,512) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 2,097,160 9,830 1/12/38 6.50% (1 month Synthetic TRS (437) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 5,437,044 67,114 1/12/41 4.00% (1 month Synthetic TRS (84,817) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 10,418,890 143,260 1/12/41 4.00% (1 month Synthetic TRS (147,882) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 7,435,862 148,716 1/12/41 4.00% (1 month Synthetic TRS (60,705) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 34,850,000 — 4/5/17 2.355% USA Non Revised 316,438 Consumer Price Index-Urban (CPI-U) 34,850,000 — 4/5/22 2.66% USA Non Revised 341,495 Consumer Price Index-Urban (CPI-U) 24,016,204 — 1/12/41 4.00% (1 month Synthetic TRS (655,231) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 11,733,826 — 1/12/41 4.00% (1 month Synthetic TRS (320,133) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools GBP 21,746,000 — 3/30/17 (3.0925%) GBP Non-revised (1,010,622) UK Retail Price Index GBP 21,746,000 — 4/2/17 (3.085%) GBP Non-revised (1,109,297) UK Retail Price Index 84 Diversified Income Trust TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. GBP 43,492,000 $— 9/20/17 2.6625% GBP Non-revised $217,575 UK Retail Price Index GBP 21,746,000 — 9/21/17 2.66% GBP Non-revised 104,047 UK Retail Price Index GBP 21,746,000 — 4/3/17 (3.09%) GBP Non-revised (1,118,778) UK Retail Price Index GBP 21,746,000 — 4/3/22 (3.21%) GBP Non-revised (2,205,951) UK Retail Price Index JPMorgan Chase Bank NA $31,735,000 — 9/14/14 (2.10%) USA Non Revised (116,690) Consumer Price Index Urban (CPI-U) GBP 19,710,000 — 9/12/14 2.825% GBP Non-revised 100,576 UK Retail Price Index The Royal Bank of Scotland PLC $3,618,424 — 1/12/41 4.00% (1 month Synthetic TRS (98,721) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/12 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclay’s Bank, PLC Irish Gov’t, 4.50%, 4/18/2020 — $(336,426) $4,199,000 9/20/17 (100 bp) $66,864 Obrigacoes Do Tesouro, 5.45%, 9/23/13 — (685,119) 4,199,000 9/20/17 (100 bp) (500) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (147,863) 16,610,000 12/20/19 (100 bp) 2,658,039 Spain Gov’t, 5.50%, 7/30/2017 — (495,028) 4,199,000 9/20/17 (100 bp) 14,036 Deutsche Bank AG Republic of Argentina, 8.28%, 12/31/33 B3 334,446 2,860,000 3/20/17 500 bp (108,880) Russian Federation, 7 1/2%, 3/31/30 — — 987,500 4/20/13 (112 bp) (9,462) Diversified Income Trust 85 CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Deutsche Bank AG cont. Smurfit Kappa Funding, 7 3/4%, 4/1/15 B1 $— EUR 2,045,000 9/20/13 715 bp $180,305 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 1,975,000 9/20/13 477 bp 110,423 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 1,975,000 9/20/13 535 bp 125,368 JPMorgan Chase Bank NA Russian Federation, 7 1/2%, 3/31/30 Baa1 — $495,000 9/20/13 276 bp 11,786 Morgan Stanley Capital Services LLC Republic of Venezuela, 9 1/4%, 9/15/27 B2 — 3,545,000 10/20/12 339 bp 53,860 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2012. 86 Diversified Income Trust ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $16,039,468 $299,840 Convertible bonds and notes — 5,774,482 — Corporate bonds and notes — 1,299,639,693 — Foreign government and agency bonds and notes — 245,070,171 — Mortgage-backed securities — 1,499,811,725 — Purchased options outstanding — 238,081,591 — Senior loans — 53,182,334 — U.S. government and agency mortgage obligations — 160,273,222 — Short-term investments 6,780,658 164,776,864 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(10,678,282) $— Futures contracts (816,873) — — Written options — (212,234,728) — TBA sale commitments — (159,057,737) — Interest rate swap contracts — (20,376,110) — Total return swap contracts — (13,048,069) — Credit default contracts — 4,431,829 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Diversified Income Trust 87 Statement of assets and liabilities 9/30/12 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $3,564,681,179) $3,689,730,048 Cash 6,746,436 Foreign currency (cost $776,148) (Note 1) 775,262 Interest and other receivables 44,387,676 Receivable for shares of the fund sold 7,613,316 Receivable for investments sold 271,324,522 Receivable for sales of delayed delivery securities (Note 1) 158,092,090 Unrealized appreciation on swap contracts (Note 1) 53,980,552 Unrealized appreciation on forward currency contracts (Note 1) 11,851,055 Premium paid on swap contracts (Note 1) 28,305,865 Total assets LIABILITIES Payable for variation margin (Note 1) 429,286 Payable for investments purchased 264,778,771 Payable for purchases of delayed delivery securities (Note 1) 157,112,187 Payable for shares of the fund repurchased 11,988,139 Payable for compensation of Manager (Note 2) 1,532,643 Payable for investor servicing fees (Note 2) 818,105 Payable for custodian fees (Note 2) 83,282 Payable for Trustee compensation and expenses (Note 2) 653,103 Payable for administrative services (Note 2) 15,247 Payable for distribution fees (Note 2) 1,849,544 Unrealized depreciation on forward currency contracts (Note 1) 22,529,337 Written options outstanding, at value (premiums $214,559,020) (Notes 1 and 3) 212,234,728 Premium received on swap contracts (Note 1) 20,003,738 Unrealized depreciation on swap contracts (Note 1) 91,275,029 TBA sale commitments, at value (proceeds receivable $156,373,632) (Note 1) 159,057,737 Collateral on certain derivative contracts, at value (Note 1) 6,780,658 Other accrued expenses 457,661 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $3,981,696,893 Undistributed net investment income (Note 1) 13,865,497 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (749,807,256) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 75,452,493 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 88 Diversified Income Trust Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,788,785,689 divided by 235,634,043 shares) $7.59 Offering price per class A share (100/96.00 of $7.59)* $7.91 Net asset value and offering price per class B share ($75,534,291 divided by 10,036,478 shares)** $7.53 Net asset value and offering price per class C share ($644,637,793 divided by 86,151,790 shares)** $7.48 Net asset value and redemption price per class M share ($260,629,817 divided by 34,824,947 shares) $7.48 Offering price per class M share (100/96.75 of $7.48)† $7.73 Net asset value, offering price and redemption price per class R share ($4,307,190 divided by 573,099 shares) $7.52 Net asset value, offering price and redemption price per class Y share ($547,312,847 divided by 72,605,583 shares) $7.54 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. Diversified Income Trust 89 Statement of operations Year ended 9/30/12 INVESTMENT INCOME Interest (net of foreign tax of $352,965) (including interest income of $107,989 from investments in affiliated issuers) (Note 6) EXPENSES Compensation of Manager (Note 2) 20,052,287 Investor servicing fees (Note 2) 5,042,294 Custodian fees (Note 2) 209,519 Trustee compensation and expenses (Note 2) 317,264 Administrative services (Note 2) 107,091 Distribution fees (Note 2) 13,973,239 Other 1,084,566 Total expenses Expense reduction (Note 2) (4,928) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (123,181,998) Net increase from payments by affiliates (Note 2) 24,500 Net realized loss on swap contracts (Note 1) (160,466,237) Net realized gain on futures contracts (Note 1) 33,069,092 Net realized loss on foreign currency transactions (Note 1) (24,251,366) Net realized loss on written options (Notes 1 and 3) (148,964,236) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (56,027,317) Net unrealized appreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the year 603,101,420 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 90 Diversified Income Trust Statement of changes in net assets DECREASE IN NET ASSETS Year ended 9/30/12 Year ended 9/30/11 Operations: Net investment income $199,866,951 $281,018,386 Net realized gain (loss) on investments and foreign currency transactions (423,770,245) 98,262,356 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 547,074,103 (464,834,892) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (37,511,118) (192,305,906) Class B (1,331,538) (6,504,341) Class C (12,181,569) (60,504,187) Class M (5,464,682) (28,823,474) Class R (84,304) (323,224) Class Y (13,444,885) (87,566,203) From return of capital Class A (75,385,954) — Class B (2,675,988) — Class C (24,481,255) — Class M (10,982,353) — Class R (169,424) — Class Y (27,020,136) — Increase in capital from settlement payments (Note 9) — 5,923 Decrease from capital share transactions (Note 4) (942,557,966) (42,124,520) Total decrease in net assets NET ASSETS Beginning of year 4,151,327,990 4,655,028,072 End of year (including undistributed net investment income of $13,865,497 and distributions in excess of net investment income of $34,423,756, respectively) The accompanying notes are an integral part of these financial statements. Diversified Income Trust 91 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio Net asset Net Net realized From Ratio net assets, of net investment value, investment and unrealized Total from net From Non-recurring Total return Net assets, of expenses excluding income (loss) Portfolio beginning income gain (loss) investment investment return Total Redemption reimburse- Net asset value, at net asset end of period to average interest expense to average turnover Period ended of period (loss) a on investments operations income of capital distributions fees ments end of period value (%) b (in thousands) net assets (%) c (%) c net assets (%) (%) d Class A September 30, 2012 .42 .27 (.15) (.30) — — .99 .99 5.67 120 September 30, 2011 .45 (.58) (.60) — — — e,f .98 .98 5.57 165 September 30, 2010 .72 .63 (1.16) — — e — 1.01 g 1.01 8.96 95 September 30, 2009 .49 (.02) (.68) — — e — e,h 1.13 g,i 1.09 i 7.44 i 223 September 30, 2008 .69 (1.90) (.60) — — e — 1.04 i 1.04 i 7.36 i 157 Class B September 30, 2012 .37 .26 (.13) (.26) — — 1.74 1.74 4.92 120 September 30, 2011 .39 (.57) (.54) — — — e,f 1.73 1.73 4.88 165 September 30, 2010 .66 .62 (1.10) — — e — 1.76 g 1.76 8.36 95 September 30, 2009 .42 — e (.63) — — e — e,h 1.88 g,i 1.84 i 6.41 i 223 September 30, 2008 .61 (1.88) (.52) — — e — 1.79 i 1.79 i 6.57 i 157 Class C September 30, 2012 .36 .26 (.13) (.26) — — 1.74 1.74 4.93 120 September 30, 2011 .38 (.56) (.54) — — — e,f 1.73 1.73 4.82 165 September 30, 2010 .64 .63 (1.10) — — e — 1.76 g 1.76 8.10 95 September 30, 2009 .48 (.07) (.64) — — e — e,h 1.88 g,i 1.84 i 7.12 i 223 September 30, 2008 .61 (1.89) (.53) — — e — 1.79 i 1.79 i 6.62 i 157 Class M September 30, 2012 .40 .25 (.14) (.28) — — 1.24 1.24 5.43 120 September 30, 2011 .43 (.57) (.58) — — — e,f 1.23 1.23 5.44 165 September 30, 2010 .70 .62 (1.14) — — e — 1.26 g 1.26 8.92 95 September 30, 2009 .45 (.01) (.67) — — e — e,h 1.38 g,i 1.34 i 6.98 i 223 September 30, 2008 .66 (1.88) (.57) — — e — 1.29 i 1.29 i 7.10 i 157 Class R September 30, 2012 .40 .26 (.14) (.28) — — 1.24 1.24 5.44 120 September 30, 2011 .43 (.57) (.58) — — — e,f 1.23 1.23 5.34 165 September 30, 2010 .70 .62 (1.14) — — e — 1.26 g 1.26 8.82 95 September 30, 2009 .48 (.05) (.67) — — e — e,h 1.38 g,i 1.34 i 7.20 i 223 September 30, 2008 .66 (1.92) (.57) — — e — 1.29 i 1.29 i 7.09 i 157 Class Y September 30, 2012 .44 .27 (.16) (.31) — — .74 .74 5.92 120 September 30, 2011 .46 (.58) (.62) — — — e,f .73 .73 5.79 165 September 30, 2010 .73 .64 (1.18) — — e — .76 g .76 9.18 95 September 30, 2009 .60 (.13) (.70) — — e — e,h .88 g,i .84 i 8.61 i 223 September 30, 2008 .71 (1.93) (.62) — — e — .79 i .79 i 7.59 i 157 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 92 Diversified Income Trust Diversified Income Trust 93 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Portfolio turnover excludes TBA roll transactions. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 9). g Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to less than 0.01% and 0.04% of average net assets for the periods ended September 30, 2010 and September 30, 2009, respectively. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to less than $0.01 per share outstanding on May 21, 2009. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2009 0.03% September 30, 2008 <0.01 The accompanying notes are an integral part of these financial statements. 94 Diversified Income Trust Notes to financial statements 9/30/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from October 1, 2011 through September 30, 2012. Putnam Diversified Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek as high a level of current income as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide, are either investment-grade or below-investment-grade (sometimes referred to as “junk bonds”) in quality and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Diversified Income Trust 95 Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting 96 Diversified Income Trust from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $8,499,300,000 on purchased options contracts for the reporting period. See Note 3 for the volume of written options contracts activity for the reporting period. Futures contracts The fund uses futures contracts to manage exposure to market risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average of approximately 4,800 futures contracts outstanding for the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $5,022,400,000 on forward currency contracts for the reporting period. Diversified Income Trust 97 Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $1,773,100,000 on total return swap contracts for the reporting period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $31,104,700,000 on interest rate swap contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between 98 Diversified Income Trust the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $74,100,000 on credit default swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $82,762,631 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $32,479,227 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $129,138,132. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Diversified Income Trust 99 Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At September 30, 2012, the fund had a capital loss carryover of $363,561,832 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $8,913,866 $12,665,118 $21,578,984 * 13,963,696 N/A 13,963,696 September 30, 2015 18,714,447 N/A 18,714,447 September 30, 2016 146,525,581 N/A 146,525,581 September 30, 2017 162,779,124 N/A 162,779,124 September 30, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $338,380,309 recognized during the period between November 1, 2011 and September 30, 2012 to its fiscal year ending September 30, 2013. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at 100 Diversified Income Trust least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of foreign currency gains and losses, late year loss deferrals, the expiration of a capital loss carryover, realized gains and losses on certain futures contracts, income on swap contracts and interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $81,559,602 to increase distributions in excess of net investment income, $2,642,399 to decrease paid-in-capital and $84,202,001 to decrease accumulated net realized losses. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $146,110,972 Unrealized depreciation (75,695,274) Net unrealized appreciation 70,415,698 Capital loss carryforward (363,561,832) Post-October capital loss deferral (333,380,309) Cost for federal income tax purposes $3,619,314,350 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.650% of the next $5 billion, 0.600% of the next $10 billion, 0.550% of the next $10 billion, 0.500% of the next $50 billion, 0.480% of the next $50 billion, 0.470% of the next $100 billion and 0.465% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $24,500 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Diversified Income Trust 101 Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: Class A $2,655,172 Class B 107,159 Class C 975,930 Class M 398,401 Class R 6,190 Class Y 899,442 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $4,928 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $2,655, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: Class A $4,761,373 Class B 770,807 Class C 6,992,301 Class M 1,426,489 Class R 22,269 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $226,642 and $2,022 from the sale of classA and classM shares, respectively, and received $104,879 and $29,923 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $4,152 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $4,090,731,664 and $4,551,841,541, respectively. 102 Diversified Income Trust These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $16,820,781 and $16,843,477, respectively. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums Written options outstanding at the USD 8,682,921,520 $400,928,113 beginning of the reporting period CHF 213,480,000 $286,595 Options opened USD 5,918,532,023 294,139,610 CHF — — Options exercised USD (2,573,432,793) (66,196,043) CHF — — Options closed USD (8,923,075,557) (414,312,660) CHF (213,480,000) (286,595) Written options outstanding at the end of USD 3,104,945,193 $214,559,020 the reporting period CHF — $— Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/12 Year ended 9/30/11 ClassA Shares Amount Shares Amount Shares sold 49,904,063 $374,207,397 145,803,639 $1,184,026,196 Shares issued in connection with reinvestment of distributions 12,173,135 90,829,317 17,896,919 144,000,279 62,077,198 465,036,714 163,700,558 1,328,026,475 Shares repurchased (120,678,398) (898,660,017) (157,767,609) (1,259,582,734) Net increase (decrease) Year ended 9/30/12 Year ended 9/30/11 ClassB Shares Amount Shares Amount Shares sold 1,282,453 $9,538,006 3,496,600 $28,132,839 Shares issued in connection with reinvestment of distributions 370,541 2,743,864 514,920 4,112,680 1,652,994 12,281,870 4,011,520 32,245,519 Shares repurchased (2,759,958) (20,457,595) (4,892,304) (39,023,605) Net decrease Year ended 9/30/12 Year ended 9/30/11 ClassC Shares Amount Shares Amount Shares sold 12,233,382 $90,374,628 43,420,486 $348,210,666 Shares issued in connection with reinvestment of distributions 3,071,130 22,605,827 4,093,116 32,497,121 15,304,512 112,980,455 47,513,602 380,707,787 Shares repurchased (36,330,550) (267,373,448) (40,336,197) (317,102,440) Net increase (decrease) Diversified Income Trust 103 Year ended 9/30/12 Year ended 9/30/11 ClassM Shares Amount Shares Amount Shares sold 244,221 $1,807,787 761,320 $6,107,558 Shares issued in connection with reinvestment of distributions 124,579 916,703 176,009 1,397,539 368,800 2,724,490 937,329 7,505,097 Shares repurchased (8,691,292) (64,059,958) (12,578,834) (99,754,010) Net decrease Year ended 9/30/12 Year ended 9/30/11 ClassR Shares Amount Shares Amount Shares sold 173,903 $1,286,294 297,861 $2,393,058 Shares issued in connection with reinvestment of distributions 27,875 206,037 32,670 260,387 201,778 1,492,331 330,531 2,653,445 Shares repurchased (221,540) (1,640,088) (260,663) (2,091,129) Net increase (decrease) Year ended 9/30/12 Year ended 9/30/11 ClassY Shares Amount Shares Amount Shares sold 37,200,226 $277,027,889 102,472,936 $829,019,056 Shares issued in connection with reinvestment of distributions 2,897,143 21,487,807 5,173,484 41,457,881 40,097,369 298,515,696 107,646,420 870,476,937 Shares repurchased (78,943,053) (583,398,416) (119,623,407) (946,185,862) Net decrease Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $4,884,617 Payables $452,788 Foreign exchange contracts Receivables 11,851,055 Payables 22,529,337 Investments, Receivables, Net assets— Unrealized Payables, Net assets— Interest rate contracts appreciation 291,606,827* Unrealized depreciation 300,001,016* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 104 Diversified Income Trust The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(1,798,315) $(1,798,315) Foreign exchange contracts — — (23,068,597) — $(23,068,597) Interest rate contracts (264,126,414) 33,069,092 — (158,667,922) $(389,725,244) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $3,396,153 $3,396,153 Foreign exchange contracts — — (55,285,455) — $(55,285,455) Interest rate contracts 47,444,619 (11,889,643) — 229,537,872 $265,092,848 Total Note 6: Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at the Market beginning value at the of the end of the reporting Purchase Sale Investment reporting Name of affiliate period cost proceeds income period Putnam Money Market Liquidity Fund* $88,876,286 $2,039,198,002 $2,128,074,288 $107,989 $— * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve Diversified Income Trust 105 certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $5,850 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $73 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 10: New accounting pronouncement In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 106 Diversified Income Trust Federal tax information (Unaudited) For the reporting period, a portion of the fund’s distribution represents a return of capital and is therefore not taxable to shareholders. For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $170,521,179 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. Diversified Income Trust 107 About the Trustees Independent Trustees 108 Diversified Income Trust * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Diversified Income Trust 109 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Judith Cohen (Born 1945) Manager of Finance, Dunkin’ Brands (2008– Vice President, Clerk, and Associate Treasurer 2010); Senior Financial Analyst, Old Mutual Asset Since 1993 Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Nancy E. Florek (Born 1957) Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 110 Diversified Income Trust Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. Diversified Income Trust 111 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 112 Diversified Income Trust Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Retirement Income Fund Lifestyle 2 Conservative Fund Retirement Income Fund Lifestyle 3 Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Conservative Portfolio. Dynamic Asset Allocation Growth Fund Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Diversified Income Trust 113 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Marketing Services Kenneth R. Leibler Putnam Retail Management Robert E. Patterson Susan G. Malloy One Post Office Square George Putnam, III Vice President and Boston, MA 02109 Robert L. Reynolds Assistant Treasurer W. Thomas Stephens Custodian James P. Pappas State Street Bank Officers Vice President and Trust Company Robert L. Reynolds President Mark C. Trenchard Legal Counsel Vice President and Ropes & Gray LLP Jonathan S. Horwitz BSA Compliance Officer Executive Vice President, Independent Registered Principal Executive Officer, and Judith Cohen Public Accounting Firm Compliance Liaison Vice President, Clerk, and KPMG LLP Associate Treasurer Steven D. Krichmar Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Robert T. Burns Associate Treasurer Vice President and Chief Legal Officer 114 Diversified Income Trust This report is for the information of shareholders of Putnam Diversified Income Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Diversified Income Trust 115 This page left blank intentionally. 116 Diversified Income Trust Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees September 30, 2012	$153,715	$	$6,300	$ — September 30, 2011	$102,977	$	$6,100	$ — For the fiscal years ended September 30 2012 and September 30, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $6,300 and $6,100 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
